



EXECUTION COPY
AMENDMENT NO. 3
TO
SERIES 2012-VFN INDENTURE SUPPLEMENT


THIS AMENDMENT NO. 3 TO SERIES 2012-VFN INDENTURE SUPPLEMENT (this “Amendment”)
is made as of May 31, 2017, by and between Navistar Financial Dealer Note Master
Owner Trust II, a Delaware statutory trust (the "Issuing Entity"), and Citibank,
N.A., a national banking association, as indenture trustee (the "Indenture
Trustee").
The Issuing Entity and the Indenture Trustee are parties to the Indenture, dated
as of November 2, 2011, as amended by Amendment No. 1, dated as of February 13,
2013 (as amended, the “Indenture”), and the related Series 2012-VFN Indenture
Supplement, dated as of August 29, 2012, as amended by Amendment No. 1, dated as
of September 13, 2013 and by Amendment No. 2, dated as of January 26, 2015 (as
amended, the “Series 2012-VFN Indenture Supplement”). The Issuing Entity and the
Indenture Trustee have agreed to amend the 2012-VFN Indenture Supplement
pursuant to Section 10.02 of the Indenture in the manner set forth herein.
Capitalized terms used herein but not otherwise defined have the meanings set
forth in the Series 2012-VFN Indenture Supplement.
1.
Amendments. The Series 2012-VFN Indenture Supplement (including the Exhibits
thereto) is hereby amended by making the additions which appear with computer
generated underscoring and making the deletions which appear with computer
generated strike-throughs, in each case, in the composite copy of the Series
2012-VFN Indenture Supplement attached hereto as Exhibit A.

2.
Miscellaneous. As amended by this Amendment, the Series 2012-VFN Indenture
Supplement is in all respects ratified and confirmed and the Series 2012-VFN
Indenture Supplement as so amended by this Amendment shall be read, taken and
construed as one and the same instrument. This Amendment may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

3.
Limitation of Owner Trustee Liability. Notwithstanding anything to the contrary,
this Amendment has been signed by Deutsche Bank Trust Company Delaware, not in
its individual capacity but solely in its capacity as Owner Trustee on behalf of
the Issuing Entity. Each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware, but is made for the purpose of binding only the Issuing Entity. In no
event shall Deutsche Bank Trust Company Delaware have any personal liability for
the representations, warranties, covenants, agreement or other obligations of
the Issuing Entity hereunder or in any Notes, certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuing Entity.

4.
Rights of the Indenture Trustee. The Indenture Trustee shall be afforded the
same rights, protections, immunities and indemnities as are set forth in the
Indenture as if specifically set forth herein. The Indenture Trustee shall not
be responsible for and makes no representation as to the validity or adequacy of
this Amendment and is not responsible for any statement made herein. The
Administrator hereby certifies that all of the conditions precedent for the
making of this Amendment have been complied with.

[signatures on next page]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to
Series 2012-VFN Indenture Supplement to be duly executed by their respective
officers as of the date first written above.
NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II,
as Issuing Entity
By:
DEUTSCHE BANK TRUST COMPANY DELAWARE, as Owner Trustee and not in its individual
capacity
 
 
By:
/s/ Elizabeth B. Ferry

Name:
Elizabeth B. Ferry
Title:
Vice President
 
 
By:
/s/ Chad Jones

Name:
Chad Jones
Title:
Vice President
 
 
CITIBANK, N.A., as Indenture Trustee and not in its individual capacity
 
 
By:
/s/ Jacqueline Suarez

Name:
Jacqueline Suarez
Title:
Vice President








--------------------------------------------------------------------------------





The undersigned hereby (a) acknowledge that Bank of America, National
Association, Credit Suisse AG, New York Branch, New York Life Insurance Company
and New York Life Insurance and Annuity Corporation, in their respective
capacities as Managing Agents, own 100% of the Series 2012-VFN Notes and that
Bank of America, National Association, Credit Suisse AG, New York Branch, New
York Life Insurance Company and New York Life Insurance and Annuity Corporation
are the Managing Agents under the Note Purchase Agreement, (b) acknowledge
receipt of notice of this Amendment No. 3 to Series 2012-VFN Indenture
Supplement and (c) consent to the execution thereof:




BANK OF AMERICA, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
/s/ Carl W. Anderson
Name:
Carl W. Anderson
Title:
Managing Director
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Managing Agent
for the Bank of America Purchaser Group
 
 
 
 
By:
/s/ Carl W. Anderson
Name:
Carl W. Anderson
Title:
Managing Director
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as the Committed Purchaser
for the Bank of America Purchaser Group
 
 
By:
/s/ Carl W. Anderson
Name:
Carl W. Anderson
Title:
Managing Director








--------------------------------------------------------------------------------





CREDIT SUISSE AG,
NEW YORK BRANCH,


 
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,






as the Managing Agent
for the CS Purchaser Group


 
as the Committed Purchaser
for the CS Purchaser Group











By:
/s/ Patrick Duggan
 
By:
/s/ Patrick Duggan


Name:
Patrick Duggan
 
Name:
Patrick Duggan
Title:
Associate
 
Title:
Authorized Signatory

By:
/s/ Erin McCutcheon
 
By:
/s/ Erin McCutcheon
Name:
Erin McCutcheon
 
Name:
Erin McCutcheon
Title:
Vice President
 
Title:
Authorized Signatory

 
 
 
 
ALPINE SECURITIZATION LTD.,
as a Conduit Purchaser
for the CS Purchaser Group



 
 
 
By:
Credit Suisse AG, New York Branch,
as its administrative agent



 
 
 
By:
/s/ Patrick Duggan
 
 
 
Name:
Patrick Duggan
 
 
 
Title:
Associate

 
 
 
By:
/s/ Erin McCutcheon
 
 
 
Name:
Erin McCutcheon
 
 
 
Title:
Vice President








--------------------------------------------------------------------------------





NEW YORK LIFE INSURANCE COMPANY,
as the Managing Agent for the NY Life Purchaser Group
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Vice President
 
 
NEW YORK LIFE INSURANCE COMPANY,
as the Committed Purchaser for the NY Life Purchaser Group
 
 
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Vice President








--------------------------------------------------------------------------------





NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,
as the Managing Agent for the NYLIAC Purchaser Group
 
By: NYL INVESTORS LLC,
its Investment Manager
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Vice President
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,
as the Committed Purchaser for the NYLIAC Purchaser Group
 
 
By: NYL INVESTORS LLC,
its Investment Manager
 
 
 
 
By:
/s/ Scott R. Seewald
Name:
Scott R. Seewald
Title:
Vice President








--------------------------------------------------------------------------------









With respect to Section 4 of this Amendment, agreed to by:
NAVISTAR FINANCIAL CORPORATION,
as Administrator
 
By:
/s/ Anthony Aiello
Name:
Anthony Aiello
Title:
Vice President and Treasurer










--------------------------------------------------------------------------------





Exhibit A


[Composite Copy of Amendment No. 3 to Series 2012-VFN Indenture Supplement]





--------------------------------------------------------------------------------









CONFORMEDEXECUTION COPY
THROUGH AMENDMENT NO. 2




















NAVISTAR FINANCIAL DEALER NOTE
MASTER OWNER TRUST II
as Issuing Entity
and
THE BANK OF NEW YORK MELLONCITIBANK, N.A.
as Indenture Trustee


SERIES 2012-VFN INDENTURE SUPPLEMENT
dated as of August 29, 2012
to
INDENTURE
dated as of November 2, 2011





--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
Page


 
 
 
ARTICLE I Definitions and Other Provisions of General Application
1


Section 1.01
Definitions
1


 
 
 
ARTICLE II The Notes
21


Section 2.01
Creation, Designation and Delivery.
21


Section 2.02
Incremental Fundings
21


Section 2.03
Prepayments
21


Section 2.04
Reopening
22


Section 2.05
Tax Treatment
23


Section 2.06
Restrictions on Note Acquisitions
23


 
 
 
ARTICLE III Allocations, Deposits and Payments
24


Section 3.01
Series 2012-VFN Available Interest Amounts
24


Section 3.02
Series 2012-VFN Available Principal Amounts
26


Section 3.03
Reductions and Reinstatements
27


Section 3.04
Payment on the Series 2012-VFN Notes.
28


Section 3.05
Reserved
29


Section 3.06
Final Payment of the Series 2012-VFN Notes
29


Section 3.07
Netting of Deposits and Payments
30


Section 3.08
Reserved
30


Section 3.09
Computation of Interest
30


Section 3.10
Accounts
30


Section 3.11
Spread Account.
31


Section 3.12
Reserved
31


Section 3.13
Reserved
31


Section 3.14
Reports and Statements to Series 2012-VFN Noteholders.
31


 
 
 
ARTICLE IV MISCELLANEOUS PROVISIONS
32


Section 4.01
Ratification of Indenture
32


Section 4.02
Counterparts
32


Section 4.03
Governing Law
32


Section 4.04
Limitation of Owner Trustee Liability
32


Section 4.05
Amendment
32


Section 4.06
No Registration of the Series 2012-VFN Notes under the Securities Act
33


Section 4.07
Consent to Amendments
37


Section 4.08
Electronic Communications
37








--------------------------------------------------------------------------------







EXHIBITS


 
 
 
EXHIBIT A
FORM OF VARIABLE FUNDING NOTE
 
 
EXHIBIT B
FORM OF MONTHLY SERVICER CERTIFICATE






--------------------------------------------------------------------------------





This SERIES 2012-VFN INDENTURE SUPPLEMENT (this “Indenture Supplement”), by and
between NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, a statutory trust
created under the laws of the State of Delaware (the “Issuing Entity”), and THE
BANK OF NEW YORK MELLON,CITIBANK, N.A., a New Yorknational banking
corporationassociation, as Indenture Trustee, is made and entered into as of
August 29, 2012.
Pursuant to this Indenture Supplement, the Issuing Entity shall create a new
Series of Notes and shall specify the principal terms thereof.
ARTICLE I
Definitions and Other Provisions of General Application


Section 1.01 Definitions.    For all purposes of this Indenture Supplement,
except as otherwise expressly provided or unless the context otherwise requires:


(1)    the capitalized terms used in this Indenture Supplement shall have the
meanings assigned to them in this Article, and include the plural as well as the
singular;


(2)    all other capitalized terms used but not defined herein which are defined
in Part I of Appendix A to the Pooling and Servicing Agreement, the Series
Supplement, or the 1995 Pooling and Servicing Agreement,
either directly or by reference therein, have the meanings assigned to them
therein;


(3)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;


(4)    all references in this Indenture Supplement to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Indenture Supplement. The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Indenture
Supplement as a whole and not to any particular Article, Section or other
subdivision;


(5)    in the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture,
the terms and provisions of this Indenture Supplement shall be controlling;


(6)    except as expressly provided herein, each capitalized term defined herein
shall relate only to the Series 2012-VFN Notes and no other Series of Notes
issued by the Issuing Entity; and


(7)    “including” and words of similar import shall be deemed to be followed by
“without limitation.”
“2004 Collateral Certificate” means the Series 2004-1 Certificate issued
pursuant to the 1995 Pooling and Servicing Agreement.


“2004 Indenture” means the Indenture, dated as of June 10, 2004, between
Navistar Financial Dealer Note Master Owner Trust, as issuer, and The Bank of
New York Mellon, as indenture trustee.
    
“Additional Amounts” shall have the meaning specified in the Note Purchase
Agreement.





--------------------------------------------------------------------------------





“Administrative Agent” shall have the meaning specified in the Note Purchase
Agreement.
“Aggregate Receivables Balance” means, as of any date of determination, the
aggregate principal amount of the Dealer Notes held by the Receivables
TrustIssuing Entity as of such date.
“Aggregate Trust Balance” means, as of any date of determination, the sum of the
Aggregate Receivables Balance plus the amount on deposit in the Excess Funding
Account as of such date.
“Alternate Rate” shall have the meaning specified in the Note Purchase
Agreement.
"Applicable Pooling and Servicing Agreement" means, on or prior to the 1995
Trust Termination Date, the 1995 Pooling and Servicing Agreement and, after the
1995 Trust Termination Date, the Pooling and Servicing Agreement.
“Average Coverage Differential” shall be determined, on any Determination Date,
by reference to the Coverage Differentials for each of the related Due Period
and the three immediately preceding Due Periods, and shall equal the sum of the
three highest such Coverage Differentials divided by three. Average Coverage
Differential shall be expressed as a percentage and shall be rounded to the
nearest one‑hundredth of a percentage point.
“Backup Servicing Expenses” means, with respect to any Due Period on or prior to
the 1995 Trust Termination Date, Backup Servicing Expenses as defined in 1995
Pooling and Servicing Agreement and, with respect to any Due Period after the
1995 Trust Termination Date, Backup Servicing Expenses as defined in the Pooling
and Servicing Agreement.
“Base Backup Servicing Fee” means, on or prior to the 1995 Trust Termination
Date, Base Backup Servicing Fee as defined in 1995 Pooling and Servicing
Agreement and, after the 1995 Trust Termination Date, Base Backup Servicing Fee
as defined in the Pooling and Servicing Agreement.
“Borrower” shall have the meaning specified in the Credit Agreement.
“Change in Control” and each defined term used therein shall have the meanings
specified in Section 1.01 of the Credit Agreement, provided however, if the
definition of “Change in Control” or any defined term used therein shall be
amended, supplemented, restated or modified in the Credit Agreement after the
Issuance Date, “Change in Control” and any such defined term used therein may,
at the unanimous direction of the Managing Agents, have the meaning as so
amended, supplemented, restated or modified.
“Collateral Amount” means, with respect to the Series 2012-VFN Notes, the Series
2012-VFN Collateral Amount.
“Commitment” shall have the meaning specified in the Note Purchase Agreement.
“Commitment Step-Down Date” shall have the meaning specified in the Note
Purchase Agreement.
“Controlling Class” means, with respect to the Series 2012-VFN Notes, the Series
2012-VFN Notes as a whole.
“Coverage Differential” shall mean, with respect to any Due Period, the result
of (a) the Portfolio Yield for such Due Period minus (b) the sum of (i) the
Series 2012-VFN Interest Rate for the related Interest Period and (ii) one
percent (1.0%). Coverage Differential shall be expressed as a percentage, and
shall be rounded to the nearest one‑hundredth of a percentage point.
“CP Rate” shall have the meaning specified in the Note Purchase Agreement.
“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of December 2, 2011, among NFC, Navistar Financial, S.A. De C.V., Sociedad
Financiera de Objeto Multiple, Entidad No Regulada, a Mexican corporation, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank
of America, N.A., as syndication







--------------------------------------------------------------------------------





agent, and Citibank, N.A., as documentation agent, as amended, supplemented,
restated or otherwise modified from time to time.
“Dealcor Dealer” shall means a Dealer that is part of Navistar’s Dealcor system.
“Dealcor Dealer Notes Pool Percentage” shall mean the percentage equivalent of a
fraction, the numerator of which is the aggregate principal balance of Dealer
Notes relating to Dealcor Dealers, and the denominator of which is the sum of
the aggregate principal balance of Dealer Notes held by the Master TrustIssuing
Entity and the aggregate principal amount of funds on deposit in the Excess
Funding Account.
“Dealcor Dealer Notes Pool Percentage Limit” means 12.5%.
“Dealer Note Collections” means, for any Business Day on or prior to the 1995
Trust Termination Date, Dealer Note Collections as defined in the 1995 Pooling
and Servicing Agreement and, for any Business Day after the 1995 Trust
Termination Date, Dealer Note Collections as defined in the Pooling and
Servicing Agreement.
“Dealer Note Losses” means, for any Due Period on or prior to the 1995 Trust
Termination Date, Noteholder Allocated Dealer Note Losses as defined in the
Series Supplement and, for any Due Period after the 1995 Trust Termination Date,
Dealer Note Losses as defined in the Pooling and Servicing Agreement.
“Distribution Date” means the 25th day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day, commencing September 25,
2012.
“Early Redemption Events” means, with respect to the Series 2012-VFN Notes, each
of the following:
(A)
failure on the part of the TransferorDepositor or the Servicer (i) to make any
payment, distribution or deposit required under the Series Supplement, or the
1995 Pooling and Servicing Agreement, the Pooling and Servicing Agreement or the
Note Purchase Agreement within five Business Days after the date required or
(ii) to observe or perform in any material respect any other material covenants
or agreements of the TransferorDepositor or the Servicer therein, which failure
has a material adverse effect on the Series 2012-VFN Noteholders and which
continues unremedied for a period of 60 days after written notice of such
failure shall have been given to the Depositor by the Indenture Trustee or to
the Depositor and the Indenture Trustee by any Holder of the Series 2012-VFN
Notes;



(B)
any representation or warranty made by the TransferorDepositor or the Servicer
pursuant to the Series Supplement, or the 1995 Pooling and Servicing Agreement,
the Pooling and Servicing Agreement or the Note Purchase Agreement or any
information contained in the schedule of Dealer Notes delivered thereunder shall
prove to have been incorrect in any material respect when made or when
delivered, which representation, warranty or schedule, or the circumstances or
condition that caused such representation, warranty or schedule to be incorrect,
continues to be incorrect or uncured in any material respect for a period of 60
days after written notice of such incorrectness shall have been given to the
Depositor or the Servicer by the Indenture Trustee or to the Depositor or the
Servicer and the Indenture Trustee by any Holder of the Series 2012-VFN Notes
and as a result of which the interests of the Series 2012-VFN Noteholders are
materially and adversely affected; provided, however, that an Early Redemption
Event shall not be deemed to occur if the TransferorDepositor has repurchased
the related Dealer Notes or all such Dealer Notes, if applicable, during such
period in accordance with the provisions of the Applicable Pooling and Servicing
Agreement;



(C)
any of the TransferorDepositor, Navistar, NIC or NFC shall file a petition
commencing a voluntary case under any chapter of the federal bankruptcy laws; or
the TransferorDepositor, Navistar, NIC or NFC shall file a petition or answer or
consent seeking






--------------------------------------------------------------------------------





reorganization, arrangement, adjustment or composition under any other similar
applicable federal law, or shall consent to the filing of any such petition,
answer or consent; or the TransferorDepositor, Navistar, NIC or NFC shall
appoint, or consent to the appointment of, a custodian, receiver, liquidator,
trustee, assignee, sequestrator or other similar official in bankruptcy or
insolvency of it or of any substantial part of its property; or the
TransferorDepositor, Navistar, NIC or NFC shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due;


(D)
any order for relief against any of the TransferorDepositor, Navistar, NIC or
NFC shall have been entered by a court having jurisdiction in the premises under
any chapter of the federal bankruptcy laws, and such order shall have continued
undischarged or unstayed for a period of 120 days; or a decree or order by a
court having jurisdiction in the premises shall have been entered approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of the TransferorDepositor, Navistar, NIC or NFC under any other
similar applicable federal law, and such decree or order shall have continued
undischarged or unstayed for a period of 120 days; or a decree or order of a
court having jurisdiction in the premises for the appointment of a custodian,
receiver, liquidator, trustee, assignee, sequestrator or other similar official
in bankruptcy or insolvency of the TransferorDepositor, Navistar, NIC or NFC of
any substantial part of their property, or for the winding up or liquidation of
their affairs, shall have been entered, and such decree or order shall have
remained in force undischarged or unstayed for a period of 120 days;



(E)
the TransferorDepositor shall become legally unable for any reason to transfer
Dealer Notes to the Receivables TrustIssuing Entity in accordance with the
provisions of the Applicable Pooling and Servicing Agreement;



(F)
on any Transfer Date, after giving effect to allocations to be made on that
Transfer Date (including payments to be made on the related Distribution Date),
the Series 2012-VFN Target Overcollateralization Amount exceeds the Series
2012-VFN Overcollateralization Amount;



(G)
any Servicer Termination Event shall occur for which the Servicer has received a
notice of termination;



(H)
on any Determination Date related to a Due Period ending on or prior to the 1995
Trust Termination Date, as of the last day of the preceding Due Period, the
percentage of the aggregate principal balance of Dealer Notes owned by the
Master Trust that consists of Dealer Notes relating to used vehicles exceeds the
Used Vehicle Concentration Limit;



(H)
[reserved];



(I)
the average Monthly Payment Rate for any three consecutive Due Periods is less
than the Monthly Payment Rate Trigger;



(J)
the Series 2012-VFN Outstanding Principal Amount is not repaid by the Expected
Principal Distribution Date;



(K)
the Issuing Entity becomes an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and is not exempt from compliance
with that Act;






--------------------------------------------------------------------------------





(L)
the occurrence of an Event of Default under the Indenture;



(M)
the delivery by the TransferorDepositor to the Receivables TrustIssuing Entity
of a notice stating that the TransferorDepositor shall no longer continue to
sell Dealer Notes to the Receivables TrustIssuing Entity pursuant to the
Applicable Pooling and Servicing Agreement commencing on the date specified in
such notice;



(N)
the Average Coverage Differential shall be equal to or less than negative two
percent (‑2.00%) on each of three consecutive Determination Dates;



(O)
on any Determination Date, the quotient of (i) the sum of Dealer Note Losses for
each of the related Due Period and the five immediately preceding Due Periods
and (ii) the sum of Principal Collections for each of the related Due Period and
the five immediately preceding Due Periods, is greater than or equal to one
percent (1.00%);



(P)
at the end of any Due Period, the Seller’s Interest is reduced to an amount less
than the Minimum Seller’s Interest and the Depositor has failed to assign
additional Dealer Notes to the Receivables TrustIssuing Entity or deposit cash
into the Excess Funding Account, the Series 2012-VFN Principal Funding Account
or any other principal funding account with respect to any other series of notes
issued pursuant to the Indenture or the 2004 Indenture in the amount of such
deficiency within ten Business Days following the end of such Due Period;
provided, however, that if such deficiency was caused by an increase in the
Minimum Seller’s Interest as a result of the occurrence of an excess cash
collateral event with respect to any series of notes issued under the Indenture
or the 2004 Indenture, there shall be a six month grace period to increase the
Seller’s Interest to the required level;



(Q)
failure on the part of Navistar to make a deposit in the Interest Deposit
Account required by the terms of the Interest Deposit Agreement on or before the
date occurring five Business Days after the date such deposit is required by the
Interest Deposit Agreement to be made;



(R)
upon an increase in the Spread Account Required Amount as a result of the
average Monthly Payment Rate for any three consecutive Due Periods being less
than the Monthly Payment Rate Enhancement Trigger, the amount on deposit in the
Series 2012-VFN Spread Account is less than the Spread Account Required Amount
for five (5) consecutive Business Days;



(S)
the United States government or any agency or instrumentality thereof files a
notice of a lien under §6323 of the Code or any similar statutory provision
(including, but not limited to, §302(f) or §4068 of ERISA) on the assets of NFC
or the Depositor which is or may in the future be prior to the lien of the
Master TrustIndenture Trustee or the assets of the Master TrustIssuing Entity
(including, without limitation, proceeds of the Dealer Notes);



(T)
the occurrence of a Change in Control;






--------------------------------------------------------------------------------





(U)
either (A) NFC shall cease to be the “beneficial owner” (as defined in Rule
13d‑3 under the Securities Exchange Act of 1934) of 100% of the outstanding
stock of the Depositor or (B) NIC shall cease to be the “beneficial owner” (as
defined in Rule 13d‑3 under the Securities Exchange Act of 1934), directly or
indirectly, of 100% of the outstanding stock of NFC;



(V)
any Borrower shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable and such failure shall continue beyond the
period of grace, if any, provided in the instrument or agreement under which
such Material Indebtedness was created;



(W)
any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) solely in the case of the US
Borrower, enables or permits the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
paragraph (W) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;



(X)
NFC shall fail to observe or perform any condition, covenant or agreement
contained in Section 8.01 of the Credit Agreement as in effect on the date
hereof; provided that if the Credit Agreement is terminated or Section 8.01 of
the Credit Agreement or any defined term or provision that affects any
calculation specified in Section 8.01 of the Credit Agreement is terminated,
amended, supplemented or modified, then Section 8.01 as used herein may, at the
unanimous direction of the Managing Agents, be similarly terminated, amended,
supplemented or modified;



(Y)
either NIC or Navistar shall fail to pay when due, or within any applicable
grace period, any principal of or interest on its Indebtedness for Borrowed
Money which exceeds $50,000,000 in aggregate principal or face amount;



(Z)
any Indebtedness for Borrowed Money of either NIC or Navistar which exceeds
$50,000,000 in aggregate principal or face amount shall become due prior to its
stated maturity, or any event or circumstance shall occur which permits one or
more Persons other than NIC or Navistar, as the case may be, to cause such
Indebtedness for Borrowed Money to become due prior to its stated maturity;



(AA)
that portion of the Series 2012-VFN Outstanding Principal Amount allocable to a
Purchaser Group shall at any time exceed the Commitment of such Purchaser Group
(other than after the Purchase Expiration Date);



(BB)
the Dealcor Dealer Notes Pool Percentage, as reported on a Servicer Certificate,
shall exceed the Dealcor Dealer Notes Pool Percentage Limit and such Dealcor
Dealer Notes Pool Percentage shall not have been reduced to the Dealcor Dealer
Notes Pool Percentage Limit or lower (as evidenced by an Officer’s Certificate
of the Servicer delivered to each Managing Agent or as shown in the next
succeeding Servicer Certificate) on any date on or prior to the due date for
delivery of the next succeeding Servicer Certificate; and



(CC)
on the Commitment Step-Down Date (A) the Funded Amount (after giving effect to
any paydown on such date) exceeds the Maximum Funded Amount (after giving effect
to the Step-Down Commitments on such date) or (B) the portion of the Funded
Amount funded by a Purchaser Group (after giving effect to any paydown on such
date) exceeds the Funded Amount allocable to such Purchaser Group pro rata in
accordance with the Step-Down Commitments on such date.



In the case of any event described in clauses (A), (B) or (G) above, an Early
Redemption Event with respect to Series 2012-VFN Notes shall be deemed to have
occurred only if, after the applicable grace period described in those clauses,
if any, either the Indenture Trustee at the direction of or the Series 2012-VFN
Noteholders holding Series 2012-VFN Notes evidencing more than 50% of the Series
2012-VFN Outstanding Principal Amount by written notice to the Depositor, the
Servicer, the Issuing Entity and, if given by Series 2012-VFN Noteholders, the
Indenture Trustee, declare that an Early Redemption Event has occurred as of the
date of that notice. In the case of any Early Redemption Event other than as
described in clauses (A), (B) or (G) above, an Early Redemption Event with
respect to the Series 2012-VFN Notes shall be deemed to have occurred without
any notice or other action on the part of the Indenture Trustee or the Series
2012-VFN Noteholders immediately upon the occurrence of that event.





--------------------------------------------------------------------------------





“Early Redemption Period” means the period from and including the date on which
an Early Redemption Event occurs to but excluding the Series 2012-VFN
Termination Date.
“Excess Available Interest Amounts” means, with respect to any Due Period,
either (i) the portion of Series 2012-VFN Available Interest Amounts, if any,
available after application pursuant to Section 3.01(a)(i) through (ix) or (ii)
the amounts available to the Series 2012-VFN Notes from the Notes of other
Series in Excess Interest Sharing Group One that the applicable Indenture
Supplements specify are to be treated as “Excess Available Interest Amounts.”
“Excess Available Principal Amounts” means, with respect to any Business Day,
either (a) the portion of Series 2012-VFN Available Principal Amounts, if any,
available after application pursuant to Section 3.02(a)(i) through (iii) or (b)
the amounts available to the Series 2012-VFN Notes from the Notes of other
Series in Principal Sharing Group One that the applicable Indenture Supplements
specify are to be treated as “Excess Available Principal Amounts” on the related
Business Day.
“Excess Funding Account” means, on or prior to the 1995 Trust Termination Date,
the Excess Funding Account as defined in 1995 Pooling and Servicing Agreement
and, after the 1995 Trust Termination Date, the Excess Funding Account as
defined in the Pooling and Servicing Agreement.
“Excess Interest Collections” has the meaning specified in the 1995 Pooling and
Servicing Agreement.
“Excess Interest Sharing Group One” means Series 2012-VFN and each other Series
of Notes specified in the related Indenture Supplement as being included in
Excess Interest Sharing Group One.
“Expected Principal Distribution Date” means the Scheduled Purchase Expiration
Date; provided, however, with respect to any Series 2012-VFN Note held by any
Non-Extending Purchaser Group, the Expected Principal Distribution Date means
the Original Scheduled Purchase Expiration Date.
“Finance Charge Collections” means, for any Due Period on or prior to the 1995
Trust Termination Date, Noteholder Available Interest Amounts as defined in the
Series Supplement and, for any Due Period after the 1995 Trust Termination Date,
Finance Charge Collections as defined in the Pooling and Servicing Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, commonly referred to as
the Foreign Account Tax Compliance Act.
“FATCA Withholding Tax” means any withholding or deduction pursuant to an
agreement described in Section 1471(b) of the Code or otherwise imposed pursuant
to Sections 1471 through 1474 of the Code and any regulations or agreements
thereunder or official interpretations thereof or any intergovernmental
agreement between the United States and another jurisdiction facilitating the
implantation thereof (or any law implementing such an intergovernmental
agreement).
“Funded Amount” shall have the meaning specified in the Note Purchase Agreement.
“Hedging Agreement” has the meaning specified in Section 1.01 of the Credit
Agreement, provided however, if the definition of “Hedging Agreement” shall be
amended, supplemented or modified in the Credit Agreement after the Issuance
Date, “Hedging Agreement” as used herein may, at the unanimous direction of the
Managing Agents, have the meaning as so amended, supplemented or modified.
“Incremental Funded Amount” means the amount of the increase in the Series
2012-VFN Outstanding Principal Amount occurring as a result of any Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid with respect to such Incremental Funding pursuant to the Note Purchase
Agreement.
“Incremental Funding” shall have the meaning specified in the Note Purchase
Agreement.
“Incremental Overcollateralization Amount” means, with respect to any date on
which there is an Incremental Funding, the product of (i) the Incremental Funded
Amount for such date and (ii) the Series 2012-VFN
OvercollateralizationSubordinated Seller’s Interest Percentage.
“Indebtedness” and each defined term used therein shall have the meanings
specified in Section 1.01 of the Credit Agreement, provided however, if the
definition of “Indebtedness” or any defined term used therein shall be amended,
supplemented or modified in the Credit Agreement after the Issuance Date,
“Indebtedness” and any such defined term used therein may, at the unanimous
direction of the Managing Agents, have the meaning as so amended, supplemented
or modified.







--------------------------------------------------------------------------------





“Indebtedness for Borrowed Money” and each defined term used therein shall have
the meanings specified in Section 1.01 of the Credit Agreement, provided
however, if the definition of “Indebtedness for Borrowed Money” or any defined
term used therein shall be amended, supplemented or modified in the Credit
Agreement after the Issuance Date, “Indebtedness for Borrowed Money” and any
such defined term used therein may, at the unanimous direction of the Managing
Agents, have the meaning as so amended, supplemented or modified.
“Initial Series 2012-VFN Outstanding Principal Amount” means $0.
“Interest Deposit Account” means, on or prior to the 1995 Trust Termination
Date, the Interest Deposit Account as defined in 1995 Pooling and Servicing
Agreement and, after the 1995 Trust Termination Date, the Interest Deposit
Account as defined in the Pooling and Servicing Agreement.
“Interest Deposit Agreement” means, on or prior to the 1995 Trust Termination
Date, the Interest Deposit Agreement as defined in 1995 Pooling and Servicing
Agreement and, after the 1995 Trust Termination Date, the Interest Deposit
Agreement as defined in the Pooling and Servicing Agreement.
“Interest Period” shall mean with respect to any Distribution Date and any
portion of the Series 2012-VFN Outstanding Principal Amount, if the Series
2012-VFN Monthly Interest is to be calculated on the basis of the CP Rate, the
related Due Period and, if the Series 2012-VFN Monthly Interest is to be
calculated on the basis of the Alternate Rate, unless otherwise agreed by the
Issuing Entity and the applicable holder, the period beginning on and including
the preceding Distribution Date and ending on but excluding such Distribution,
but in either case excluding any period prior to the Issuance Date.
“Investment Income” means, with respect to any Due Period on or prior to the
1995 Trust Termination Date, the Investment Income allocated to the 2011
Collateral Certificate and, after the 1995 Trust Termination Date, Investment
Income as defined in the Pooling and Servicing Agreement.
“Issuance Date” means August 29, 2012.
“Legal Final Maturity Date” has the meaning specified in the Note Purchase
Agreement.
“Managing Agent” has the meaning specified in the Note Purchase Agreement.
“Material Indebtedness” means Indebtedness or obligations in respect of one or
more Hedging Agreements in an aggregate principal amount exceeding
(a) $10,000,000, in the case of the US Borrower, and (b) $5,000,000, in the case
of the Mexican Borrower. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Borrower in respect of any Hedging
Agreements at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower would be required to pay if such
Hedging Agreement were terminated at such time; provided, however, if the
definition of “Material Indebtedness” as set forth in the Credit Agreement shall
be amended, supplemented or modified after the Closing Date, “Material
Indebtedness” as used herein may, at the unanimous direction of the Managing
Agents, be similarly amended, supplemented or modified.
“Maximum Funded Amount” shall have the meaning specified in the Note Purchase
Agreement.
“Mexican Borrower” shall have the meaning specified in the Credit Agreement;
provided, however, if the definition of “Mexican Borrower” as set forth in the
Credit Agreement shall be amended, supplemented or modified after the Closing
Date, “Mexican Borrower” as used herein may, at the unanimous direction of the
Managing Agents, be similarly amended, supplemented or modified.
“Minimum Seller’s Interest” means, on or prior to the 1995 Trust Termination
Date, the Minimum Master Trust Seller’s Interest as defined in the 1995 Pooling
and Servicing Agreement and, after the 1995 Trust Termination Date, the Minimum
Seller’s Interest as defined in the Pooling and Servicing Agreement.
“Monthly Payment Rate” means, on any Determination Date, the quotient of (1) the
sum of Dealer Note Collections for the related Due Period and (2) the daily
average Aggregate Receivables Balance during the related Due Period.
“Monthly Payment Rate Enhancement Trigger” means 20%.
“Monthly Payment Rate Trigger” means 16%.





--------------------------------------------------------------------------------





“New Vehicle Monthly Interest Rate” shall mean, with respect to any Due Period,
the product of (a) the per annum rate of interest and finance charges billed by
NFC during such Due Period on New Vehicle Dealer Notes and (b) the quotient of
(i) the number of days during such Due Period and (ii) the actual number of days
in the related calendar year.
“Nominal Liquidation Amount” means, with respect to the Series 2012-VFN Notes,
the Series 2012-VFN Nominal Liquidation Amount.
“Nominal Liquidation Amount Deficit” means, with respect to the Series 2012-VFN
Notes as of any Transfer Date, the excess of the aggregate of the reallocations
and reductions made pursuant to Section 3.03 on or prior to such Transfer Date,
over the aggregate amount of all reinstatements pursuant to Section 3.03 on or
prior to such Transfer Date.
“Non-Extending Purchaser Group” shall have the meaning specified in the Note
Purchase Agreement.
“Non‑Use Fee” shall have the meaning specified in the Note Purchase Agreement.
“Note Purchase Agreement” shall mean the Note Purchase Agreement, dated as of
the Issuance Date, among the Depositor, the Servicer, the Administrative Agent,
the Managing Agents and the other parties thereto, as amended, supplemented,
restated or otherwise modified from time to time.
“Noteholder FATCA Information” means, with respect to any Series 2012-VFN
Noteholder, information sufficient to eliminate the imposition of, or determine
the amount of, FATCA Withholding Tax.
“Noteholder Tax Identification Information” means, with respect to any Series
2012-VFN Noteholder, properly completed and signed tax certifications
(generally, in the case of U.S. Federal Income Tax, IRS Form W-9 (or applicable
successor form) in the case of a person that is a “United States Person” within
the meaning of Section 7701(a)(30) of the Code or the appropriate IRS Form W-8
(or applicable successor form) in the case of a person that is not a “United
States Person” within the meaning of Section 7701(a)(30) of the Code).
“Original Scheduled Purchase Expiration Date” shall have the meaning specified
in the Note Purchase Agreement.
“Overcollateralization Amount” means, with respect to the Series 2012-VFN Notes,
the Series 2012-VFN Overcollateralization Amount.
“Overcollateralization Amount Deficit” means, with respect to the Series
2012-VFN Notes as of any Transfer Date, the excess of the Series 2012-VFN Target
Overcollateralization Amount as of such Transfer Date over the Series 2012-VFN
Overcollateralization Amount as of such Transfer Date.
“Overcollateralization Reduction Amount” means, with respect to any payment of
principal of the Series 2012-VFN Notes, the product of (a) the amount of such
principal payment and (b) the Series 2012-VFN OvercollateralizationSubordinated
Seller’s Interest Percentage.
“Pooling and Servicing Agreement” means the Pooling and Servicing Agreement,
dated as of November 2, 2011, among the Depositor, the Servicer and the Issuing
Entity, as amended and supplemented from time to time.
“Principal Collections” means, for any Business Day, on or prior to the 1995
Trust Termination Date, Noteholder Available Principal Amounts as defined in the
Series Supplement and, after the 1995 Trust Termination Date, Principal
Collections as defined in the Pooling and Servicing Agreement.
“Principal Sharing Group One” means Series 2012-VFN and each other Series
specified in the related Indenture Supplement as being included in Principal
Sharing Group One.





--------------------------------------------------------------------------------





“Portfolio Yield” means, with respect to any Due Period, the product of (a) the
quotient of (i) Finance Charges for such Due Period over (ii) the daily average
principal amount of Dealer Notes outstanding during such Due Period and (b) a
fraction, the numerator of which is 365 and the denominator of which is the
actual number of days elapsed during such Due Period. Portfolio Yield shall be
expressed as a percentage, and shall be rounded to the nearest one‑hundredth of
a percentage point.
“Projected Dealer Note Income” shall mean, on any Transfer Date, an amount equal
to the sum of (a) the product of (i) the principal amount of Dealer Notes
financing new vehicles outstanding on the Business Day prior to the related
Determination Date, (ii) the New Vehicle Monthly Interest Rate for the related
Due Period and (iii) the Projected VFN Allocation Percentage for such Transfer
Date and (b) the product of (i) the principal amount of Dealer Notes financing
used vehicles outstanding on the Business Day prior to the related Determination
Date, (ii) the Used Vehicle Monthly Interest Rate for the related Due Period and
(iii) the Projected VFN Allocation Percentage for such Transfer Date.
“Projected Monthly Backup Servicing Fee” shall mean, on any Transfer Date, an
amount equal to one-twelfth of the product of (a) the Base Backup Servicing Fee
and (b) the Projected VFN Allocation Percentage for such Transfer Date.
“Projected Monthly Backup Servicing Expenses” shall mean, on any Transfer Date,
an amount equal to the product of (a) the Backup Servicing Expenses with respect
to the related Due Period and (b) the Projected VFN Allocation Percentage for
such Transfer Date.
“Projected Monthly Servicing Fee” shall mean, on any Transfer Date, an amount
equal to one-twelfth of the product of (a) 1%, (b) the aggregate principal
amount of Dealer Notes as of the Business Day preceding the related
Determination Date and (c) the Projected VFN Allocation Percentage for such
Transfer Date.
“Projected VFN Allocation Percentage” means, with respect to any Transfer Date,
the quotient of (i) the Series 2012-VFN Nominal Liquidation Amount as of such
Transfer Date (after giving effect to any prepayment or incremental funding on
or prior to the related Distribution Date), divided by (ii) the sum of the
aggregate principal amount of the Dealer Notes in the Master TrustIssuing Entity
and the aggregate principal amount of the funds in the Excess Funding Account,
each as of the Business Day prior to the related Determination Date.
“Projected VFN Monthly Interest” shall mean, on any Transfer Date, an amount
equal to the product of (a) the Series 2012-VFN Interest Rate for the related
Distribution Date, (b) the Series 2012-VFN Outstanding Principal Amount as of
such Transfer Date (after giving effect to any prepayment or incremental funding
on or prior to the related Distribution Date), (c) the result of (i) the actual
number of days in the Interest Period following the Interest Period related to
such Transfer Date divided by (ii) 360 and (d) 1.25.
“Purchase Expiration Date” shall have the meaning specified in the Note Purchase
Agreement.
“Purchaser Group” shall have the meaning specified in the Note Purchase
Agreement.
“Receivables Trust” means, on or prior to the 1995 Trust Termination Date, the
Master Trust and, after the 1995 Trust Termination Date, the Issuing Entity.
“Reinstatement Amount” is defined in Section 3.01(a)(v).
“Required Seller’s Percentage” means 0%.
“Revolving Period” means the period beginning on the Issuance Date and ending
when an Early Redemption Period begins.
“Scheduled Purchase Expiration Date” shall have the meaning specified in the
Note Purchase Agreement.
“Seller’s Interest” means, on or prior to the 1995 Trust Termination Date, the
Master Trust Seller’s Interest as defined in the 1995 Pooling and Servicing
Agreement and, after the 1995 Trust Termination Date, the Seller’s Interest as
defined in the Pooling and Servicing Agreement.
“Series 2012-VFN Accounts” is defined in Section 3.10(a).





--------------------------------------------------------------------------------





“Series 2012-VFN Allocated Dealer Note Losses” means, with respect to any Due
Period and the related Transfer Date, the product of the Series 2012-VFN
Variable Allocation Percentage for such Due Period and Dealer Note Losses for
such Due Period.
“Series 2012-VFN Allocated Interest Amounts” means, with respect to any Due
Period and the related Transfer Date, the product of the Series 2012-VFN
Variable Allocation Percentage for such Due Period and Finance Charge
Collections for such Due Period.
“Series 2012-VFN Allocated Principal Amounts” means, with respect to any
Business Day, the product of the Series 2012-VFN Fixed Allocation Percentage for
such Business Day and Principal Collections for such Business Day.
“Series 2012-VFN"Series 2012-VFN Additional Available Interest Amounts” means,
with respect to any Due Period and the related Transfer Date, an amount equal
to:
(i)
the Series 2012-VFN Subordinated Seller’s Interest Allocated Interest Amounts
for such Due Period.

(i)
plus any net investment earnings for such Due Period on funds in the Series
2012-VFN Interest Funding Account, the Series 2012-VFN Principal Funding Account
and the Series 2012-VFN Spread Account;

(ii)
plus the Series 2012-VFN Investment Income;

(iii)
plus any Excess Available Interest Amounts allocated to Series 2012-VFN on the
related Transfer Date pursuant to Section 3.01(b);

(iv)
plus any Excess Interest Collections allocated to Series 2012-VFN on the related
Transfer Date pursuant to Section 3.01(b);

(v)
plus any amount treated as Series 2012-VFN Available Interest Amounts pursuant
to Sections 3.01(c)(i) and (ii).



“Series 2012-VFN"“Series 2012-VFN Additional Available Principal Amounts” means,
with respect to any Business Day, an amount equal to:
(i)
the Series 2012-VFN Subordinated Seller’s Interest Allocated Principal Amounts
for such Business Day;



(ii)
plus, if such Business Day is a Transfer Date, any Series 2012-VFN Available
Interest Amounts used to fund the Series 2012-VFN Noteholder Allocated Dealer
Note Losses for the related Due Period on such Transfer Date pursuant to Section
3.01(a)(iii);



(ii)
plus, if such Business Day is a Transfer Date, any Series 2012-VFN Available
Interest Amounts used to reinstate any reduction in the Series 2012-VFN
CollateralOvercollateralization Amount for the related Due Period on such
Transfer Date pursuant to Sections 3.01(a)(v) and 3.03(c).



(iii)
plus any Excess Available Principal Amounts allocated to Series 2012-VFN on such
Transfer Date pursuant to Section 3.02(b);

(v)
plus, any Shared Principal Collections allocated to "Series 012-VFN on such
Transfe Date pursuant to Section 3.02(b);

plius, if such Busines Day is a Transfer Date and the Series 2012-VFN Notes are
in an Early Redemption Period, any


Allocated Dealer Note Losses” means, with respect to any Due Period and the
related Transfer Date, the sum of the Series 2012-VFN Noteholder Allocated
Dealer Note Losses and the Series 2012-VFN Subordinated Seller’s Interest
Allocated Dealer Note Losses for such Due Period.
Series 2012-VFN
“Series 2012-VFN Allocated Interest Amounts” means, with respect to any Due
Period and the related Transfer Date, the sum of the Series 2012-VFN Noteholder
Allocated Interest Amounts and the Series 2012-VFN Subordinated Seller’s
Interest Allocated Interest Amounts for such Due Period.
“Series 2012-VFN Allocated Principal Amounts” means, with respect to any
Business Day, the sum of the Series 2012-VFN Noteholder Allocated Principal
Amounts and Series 2012-VFN Subordinated Seller’s Interest Allocated Principal
Amounts for such Business Day.





--------------------------------------------------------------------------------





“Series 2012-VFN Available Interest Amounts” means, with respect to any Due
Period and the related Transfer Date, the sum of Series 2012-VFN Noteholder
Available Interest Amounts and Series 2012-VFN Additional Available Interest
Amounts treated as for such Due Period.
“Series 2012-VFN Available Principal Amounts pursuant to Section 3.01(a)(ix)”
means, with respect to any Business Day, the sum of Series 2012-VFN Noteholder
Available Principal Amounts and Series 2012-VFN Additional Available Principal
Amounts of such Business Day.
“Series 2012-VFN Backup Servicing Expenses” means, with respect to any Transfer
Date, the product of (a) the Backup Servicing Expenses, multiplied by (b) a
fraction (i) the numerator of which is the daily average Series 2012-VFN Nominal
Liquidation Amount for each day of the related Due Period and (ii) the
denominator of which is the daily average Aggregate Trust Balance for each day
of the related Due Period.
“Series 2012-VFN Backup Servicing Fee” means, with respect to any Transfer Date,
the product of (a) 1/12 of the Base Backup Servicing Fee, multiplied by (b) a
fraction (i) the numerator of which is the daily average Series 2012-VFN Nominal
Liquidation Amount for each day of the related Due Period and (ii) the
denominator of which is the daily average Aggregate Trust Balance for each day
of the related Due Period.
“Series 2012-VFN Collateral Amount” equals, as of any date of determination, the
sum of the Series 2012-VFN Nominal Liquidation Amount (calculated without
subtraction of amounts on deposit in the Principal Funding Account) and the
Series 2012-VFN Overcollateralization Amount; provided, however, that (a) for
purposes of calculating the Noteholder Floating Allocation Percentage, the
Series 2012-VFN Variable Allocation Percentage, the variable allocation
percentage for each other Series of Notes, and similar provisions, (i) during
the Revolving Period, the Collateral Amount for the Series 2012-VFN as of the
last day of any Due Period shall be deemed to be the average daily Series
2012-VFN Collateral Amount for each day in the Due Period following such last
day and (ii) during any Early Redemption Period, the Collateral Amount for the
Series 2012-VFN as of the last day of any Due Period shall be the Collateral
Amount as of such last day and (b) for purposes of calculating the Noteholder
Principal Allocation Percentage, the Series 2012-VFN Fixed Allocation
Percentage, the fixed allocation percentage for each other Series of Notes, and
similar provisions, (i) the Collateral Amount for the Series 2012-VFN as of the
last day of any Due Period shall be deemed to be the amount of the Series
2012-VFN Collateral Amount as of the date of determination of the applicable
allocation percentage (or, with respect to any day prior to the Issuance Date,
the Issuance Date) and (ii) the Collateral Amount as of the last day of any Due
Period ending prior to the commencement of an amortization, repayment or
accumulation period shall be deemed to be the Series 2012-VFN Collateral Amount
as of the last day prior to the commencement of such amortization, repayment or
accumulation period; provided further, that for purposes of calculating the
Series Allocation Percentage (and the Adjusted Invested Amount used for purposes
of such calculation) during the Revolving Period, the Collateral Amount for the
Series 2012-VFN as of the end of a Distribution Date shall be deemed to be the
average daily Series 2012-VFN Collateral Amount for each day in the Due Period
following such Distribution Date.
“Series 2012-VFN Collateral Amount” equals, as of any date of determination, the
sum of the Series 2012-VFN Nominal Liquidation Amount (calculated without
subtraction of amounts on deposit in the Principal Funding Account) and the
Series 2012-VFN Overcollateralization Amount.
“Series 2012-VFN Fixed Allocation Percentage” means (a), with respect to any
Business Day on or prior to the 1995 Trust Termination Date, the percentage
equivalent of a fraction never greater than 100% or less than 0% equal to:
(vi)
the numerator of which is the Series 2012-VFN Collateral Amount as of such date
(or the Issuance Date in the case of any Business Day prior to the first
Transfer Date) or, if an Early Redemption Period has commenced, as of the day
prior to the commencement of the Early Redemption Period; and

(vii)
the denominator of which is the sum of the Collateral Amounts for all Series of
Notes as of the last day of the immediately preceding Due Period (or the
issuance date of that Series in the case of any Business Day prior to the first
Transfer Date), except that for any Series of Notes that is amortizing, repaying
or accumulating principal, the Collateral Amount of that Series shall be fixed
as of the last day of the Due Period ending prior to the commencement of such
amortization, repayment or accumulation; and

(b)
with respect to any Business Day after the 1995 Trust Termination Date, the
percentage equivalent of a fraction never greater than 100% or less than 0%
equal to:






--------------------------------------------------------------------------------





(i)
the numerator of which is the Series 2012-VFN Collateral Amount as of such day
or, if an Early Redemption Period has commenced, as of the day prior to the
commencement of the Early Redemption Period; and



(ii)
the denominator of which is the greater of (A) the sum of the Collateral Amounts
for each Series of Notes used to calculate the applicable fixed allocation
percentage of such Series as of such day and (B) the Aggregate Trust Balance as
of last day of the preceding Due Period.



“Series 2012-VFN Interest Funding Account” means the account designated as such
and established pursuant to Section 3.10(a).
“Series 2012-VFN Interest Rate” means for any Distribution Date, the percentage
equivalent of a fraction (a) the numerator of which is the product of (i) the
Series 2012-VFN Monthly Interest to be paid on such Distribution Date (excluding
any portion thereof consisting of the Series 2012-VFN Monthly Interest carried
over from the prior Distribution Date and interest on such unpaid Series
2012-VFN Monthly Interest) and (ii) a fraction, the numerator of which is 365
and the denominator of which is the number of days for which such Series
2012-VFN Monthly Interest was calculated and (b) the denominator of which is the
weighted average Series 2012-VFN Outstanding Principal Amount for the related
Interest Period.
“Series 2012-VFN Investment Income” means, with respect to any Due Period and
the Series 2012-VFN Notes, the product of the Series 2012-VFN Variable
Allocation Percentage for such Due Period and Investment Income for such Due
Period.
“Series 2012-VFN Monthly Interest” shall have the meaning specified in the Note
Purchase Agreement.
“Series 2012-VFN Nominal Liquidation Amount” means, at any time:
(i)
the Series 2012-VFN Outstanding Principal Amount;



(ii)
minus the reductions to the Series 2012-VFN Nominal Liquidation Amount pursuant
to Section 3.03(b) on or prior to such date of determination;



(iii)
plus the reinstatements of the Series 2012-VFN Nominal Liquidation Amount
pursuant to Section 3.03(d) on or prior to such date of determination;



(iv)
minus the amount (other than investment earnings) then on deposit in the Series
2012-VFN Principal Funding Account (after giving effect to any deposits,
allocations, reallocations or withdrawals to be made on that day) up to the
amount that would reduce the Series 2012-VFN Nominal Liquidation Amount to zero;



provided, however, the Series 2012-VFN Nominal Liquidation Amount may never be
greater than the Series 2012-VFN Outstanding Principal Amount or less than zero.
“Series 2012-VFN Noteholder” means a Person in whose name a Series 2012-VFN Note
is registered in the Note Register.
“Series 2012-VFN Noteholder Allocated Dealer Note Losses” means, with respect to
any Due Period and the related Transfer Date, the product of (a)the Series
2012-VFN AllocatedNoteholder Variable Allocation Percentage for such Due Period
and Dealer Note Losses for such Due Period and.
“Series 2012-VFN Noteholder Allocated Interest Amounts” means, with respect to
any Due Period and the related Transfer Date, the product of the Series 2012-VFN
Noteholder Variable Allocation Percentage for such Due Period and Finance Charge
Collections for such Due Period.
“Series 2012-VFN Noteholder Allocated Principal Amounts” means, with respect to
any Business Day, the product of the Series 2012-VFN Noteholder Fixed Allocation
Percentage for such Business Day and Principal Collections for such Business
Day.
“Series 2012-VFN Noteholder Available Interest Amounts” means, with respect to
any Due Period and the related Transfer Date, an amount equal to:
(i)
the Series 2012-VFN Noteholder Allocated Interest Amounts for such Due Period;






--------------------------------------------------------------------------------







(ii)
plus any net investment earnings for such Due Period on funds in the Series
2012-VFN Interest Funding Account, the Series 2012-VFN Principal Funding Account
and the Series 2012-VFN Spread Account;



(iii)
plus the Series 2012-VFN Investment Income;



(v)
(b) the quotient of (i)



(iv)
plus any Excess Available Interest Amounts allocated to Series 2012-VFN on the
related Transfer Date pursuant to Section 3.01(b);



(v)
[reserved];



(vi)
plus any amount treated as Series 2012-VFN Noteholder Available Interest Amounts
pursuant to Sections 3.01(c)(i) and (ii).



“Series 2012-VFN Noteholder Available Principal Amounts” means, with respect to
any Business Day, an amount equal to:
(i)
the Series 2012-VFN Noteholder Allocated Principal Amounts for such Business
Day;



(ii)
plus, if such Business Day is a Transfer Date, any Series 2012-VFN Available
Interest Amounts used to fund the Series 2012-VFN Noteholder Allocated Dealer
Note Losses for the related Due Period on such Transfer Date pursuant to Section
3.01(a)(iii);



(iii)
plus, if such Business Day is a Transfer Date, any Series 2012-VFN Available
Interest Amounts used to reinstate any reduction in the Series 2012-VFN Nominal
Liquidation Amount as offor the prcedingrelated Due Period on such Transfer Date
pursuant to Sections 3.01(a)(v) and 3.03(c);



(vi)
plus any Excess Available Principal Amounts allocated to Series 2012-VFN on such
Transfer Date pursuant to Section 3.02(b);



(v)
,divided by[reserved];



(vi)
plus, if such Business Day is a Transfer Date and the Series 2012-VFN Notes are
in an Early Redemption Period, any Series 2012-VFN Available Interest Amounts
treated as Series 2012-VFN Noteholder Available Principal Amounts pursuant to
Section 3.01(a)(ix).



(ii) the Series 2012-VFN Collateral Amount as of the preceding Transfer Date


“Series 2012-VFN Noteholder Fixed Allocation Percentage” means, with respect to
any Business Day, a percentage never greater than 100% or less than 0% equal to
the product of (i) the Series 2012-VFN Fixed Allocation Percentage for such
Business Day and (ii) a fraction, the numerator of which is the Series 2012-VFN
Nominal Liquidation Amount (calculated without subtraction of amounts on deposit
in the Principal Funding Account) for such day and the denominator of which is
the Series 2012-VFN Collateral Amount for such day.
“Series 2012-VFN Noteholder Variable Allocation Percentage” means, with respect
to any Due Period and the related Transfer Date, a percentage never greater than
100% or less than 0% equal to the product of (i) the Series 2012-VFN Variable
Allocation Percentage for such Due Period and (ii) a fraction, the numerator of
which is the daily average of the Series 2012-VFN Nominal Liquidation Amount
(calculated without subtraction of amounts on deposit in the Principal Funding
Account) for such Due Period and the denominator of which is daily average of
the Series 2012-VFN Collateral Amount for such Due Period.





--------------------------------------------------------------------------------





“Series 2012-VFN Notes” is defined in Section 2.01.
“Series 2012-VFN Outstanding Principal Amount” means, for any date of
determination, an amount equal to the Initial Series 2012-VFN Outstanding
Principal Amount, plus the aggregate of all Incremental Funded Amounts with
respect to the Variable Funding Notes for all Incremental Fundings occurring on
or prior to such date, minus any principal payments made to holders of the
Variable Funding Notes on or prior to such date. As applied to any particular
Variable Funding Note, the “Series 2012-VFN Outstanding Principal Amount” means
the portion of the overall Series 2012-VFN Outstanding Principal Amount
represented by that Variable Funding Note.
“Series 2012-VFN Overcollateralization Amount” means:
(a)
with respect to the Issuance Date, after giving effect to the Incremental
Funding made on such date, $110,364,960.00; and

(b)
with respect any subsequent date, an amount equal to the Series 2012-VFN
Overcolleralization Amount determined as of the immediately preceding Transfer
Date (or with respect to the initial Transfer Date, the Series 2012-VFN
Overcollateralization Amount as of the Issuance Date);



(i)
plus an amount equal to the Incremental Overcollateralization Amount for each
Incremental Funding, if any, since such prior Transfer Date;



(ii)
minus an amount equal to the Overcollateralization Reduction Amount for each
principal payment made to holders of the Series 2012-VFN Notes, if any, since
such prior Transfer Date; provided, however, that if an Early Redemption Period
has commenced, this clause (ii) shall not be given effect;



(iii)
plus an amount equal to the increase, if any, in the Series 2012-VFN Target
Overcollateralization Amount as a result of a change in the Series 2012-VFN
OvercollateralizationSubordinated Seller’s Interest Factor since such prior
Transfer Date;



(iv)
minus an amount equal to the decrease, if any, in the Series 2012-VFN Target
Overcollateralization Amount as a result of a change in the Series 2012-VFN
OvercollateralizationSubordinated Seller’s Interest Factor since such prior
Transfer Date;



(v)
minus all reallocations of the Series 2012-VFN Available Principal Amounts used
to pay the Series 2012-VFN Monthly Interest on the Series 2012-VFN Notes that
have been allocated to the Series 2012-VFN Overcollateralization Amount pursuant
to Section 3.03(b)(i) since such prior Transfer Date;



(vi)
minus all allocations of Series 2012-VFN Noteholder Allocated Dealer Note Losses
that have been allocated to the Series 2012-VFN Overcollateralization Amount
pursuant to Section 3.03(b)(i) since such prior Transfer Date;



(vii)
(vii)    minus the amount, if any, deposited into the Series 2012-VFN Spread
Account pursuant to Section 3.02(a)(iii) that has been allocated to the Series
2012-VFN Overcollateralization Amount pursuant to Section 3.03(b)(i) since such
prior Transfer Date;



(viii)
plus all reinstatements of the Series 2012-VFN Overcollateralization Amount
pursuant to Section 3.03(d)(ii) since such prior Transfer Date;



provided, however, that the TransferorDepositor may in its discretion at any
time and from time to time increase the Series 2012-VFN Overcollateralization
Amount (together with any discretionary amounts added to the Spread Account) by
up to 5.0% in the aggregate of the Series 2012-VFN Nominal Liquidation Amount by
allocating a portion of the Seller’s Interest thereto, but only to the extent
that it will not result in the Seller’s Interest being less than the Minimum
Seller’s Interest.
“Series 2012-VFN Overcollateralization Factor” means 31.50%; provided, however,
if any outstanding series of Notes issued by the Issuing Entity or Navistar
Financial Dealer Note Master Owner Trust rated upon initial issuance in the
AAA/Aaa category by either Moody’s or S&P is downgraded to below AAA/Aaa, the
Series 2012-VFN Overcollateralization Factor will be set at the level reasonably
determined by the Administrative Agent necessary (together with any change to
the Spread Account Required Percentage) to support a rating in the AAA/Aaa
category for long-term debt on the Series 2012-





--------------------------------------------------------------------------------





VFN Notes, subject to the consent of the Depositor or, if the Depositor shall
not so consent, the Purchase Expiration Date shall be deemed to have occurred.
“Series 2012-VFN Overcollateralization Percentage” means the percentage
equivalent of a fraction, the numerator of which is the Series 2012-VFN
Overcollateralization Factor and the denominator of which is 1.00 minus the
Series 2012-VFN Overcollateralization Factor.
“Series 2012-VFN Principal Funding Account” means the trust account designated
as such and established pursuant to Section 3.10(a).
“Series 2012-VFN Required Excess Seller’s Interest” equals, for the Series
2012-VFN Notes, with respect to any Business Day, the Required Seller’s
Percentage times the Series 2012-VFN Nominal Liquidation Amount as of that day.
“Series 2012-VFN Servicing Fee” means, with respect to any Transfer Date, the
product of (a) the product of (i) 1/12, (ii) 1.0%, and (iii) the Aggregate
Receivables Balance as of the last day of the related Due Period, multiplied by
(b) a fraction (i) the numerator of which is the daily average Series 2012-VFN
Nominal Liquidation Amount for each day of the related Due Period and (ii) the
denominator of which is the daily average Aggregate Trust Balance for each day
of the related Due Period.
“Series 2012-VFN Shared Principal Collections” shall be as defined in Section
3.02(b).
“Series 2012-VFN Spread Account” means the account designated as such and
established pursuant to Section 3.10(a).
“Series 2012-VFN Subordinated Seller’s Interest Allocated Dealer Note Losses”
means, with respect to any Due Period and the related Transfer Date, the product
of the Series 2012-VFN Subordinated Seller’s Interest Variable Allocation
Percentage for such Due Period and Dealer Note Losses for such Due Period.
“Series 2012-VFN Subordinated Seller’s Interest Allocated Interest Amounts”
means, with respect to any Due Period and the related Transfer Date, the product
of the Series 2012-VFN Subordinated Seller’s Interest Variable Allocation
Percentage for such Due Period and Finance Charge Collections for such Due
Period.
“Series 2012-VFN Subordinated Seller’s Interest Allocated Principal Amounts”
means, with respect to any Business Day, the product of the Series 2012-VFN
Subordinated Seller’s Interest Fixed Allocation Percentage for such Business Day
and Principal Collections for such Business Day.
“Series 2012-VFN Subordinated Seller’s Interest Fixed Allocation Percentage”
means, with respect to any Business Day, a percentage never greater than 100% or
less than 0% equal to the product of (i) the Series 2012-VFN Fixed Allocation
Percentage for such Business Day and (ii) a fraction, the numerator of which is
the Series 2012-VFN Overcollateralization Amount for such day and the
denominator of which is the Series 2012-VFN Collateral Amount for such day.
“Series 2012-VFN Subordinated Seller’s Interest Variable Allocation Percentage”
means, with respect to any Due Period and the related Transfer Date, a
percentage never greater than 100% or less than 0% equal to the product of (i)
the Series 2012-VFN Variable Allocation Percentage for such Due Period and (ii)
a fraction, the numerator of which is the daily average of the Series 2012-VFN
Overcollateralization Amount for such Due Period and the denominator of which is
daily average of the Series 2012-VFN Collateral Amount for such Due Period.
“Series 2012-VFN Subordinated Seller’s Interest Factor” means 28.50%; provided,
however, if any outstanding series of Notes issued by the Issuing Entity or
Navistar Financial Dealer Note Master Owner Trust rated upon initial issuance in
the AAA/Aaa category by either Moody’s or S&P is downgraded to below AAA/Aaa,
the Series 2012-VFN Subordinated Seller’s Interest Factor will be set at the
level reasonably determined by the Administrative Agent necessary (together with
any change to the Spread Account Required Percentage) to support a rating in the
AAA/Aaa category for long-term debt on the Series 2012-VFN Notes, subject to the
consent of the Depositor or, if the Depositor shall not so consent, the Purchase
Expiration Date shall be deemed to have occurred.
“Series 2012-VFN Subordinated Seller’s Interest Percentage” means the percentage
equivalent of a fraction, the numerator of which is the Series 2012-VFN
Subordinated Seller’s Interest Factor and the denominator of which is 1.00 minus
the Series 2012-VFN Subordinated Seller’s Interest Factor.





--------------------------------------------------------------------------------





“Series 2012-VFN Target Overcollateralization Amount” means, with respect to any
Transfer Date, the product of the Series 2012-VFN
OvercollateralizationSubordinated Seller’s Interest Percentage and Series
2012-VFN Nominal Liquidation Amount as of such Transfer Date (after giving
effect to any paydown or Incremental Funding to occur on such date); provided,
however, that if an Early Redemption Period has commenced, the Series 2012-VFN
Nominal Liquidation Amount for the purpose of calculating the Series 2012-VFN
Target Overcollateralization Amount shall be the Series 2012-VFN Nominal
Liquidation Amount as of the last day immediately preceding the Early Redemption
Period.
“Series 2012-VFN Termination Date” means the earlier of (a) the Distribution
Date after the Purchase Expiration Date on which the Series 2012-VFN Outstanding
Principal Amount and all Series 2012-VFN Monthly Interest, Non-Use Fees and
Additional Amounts have been paid in full or the Series 2012-VFN Collateral
Amount is reduced to zero and (b) the Distribution Date thirty six (36) months
after the Legal Final Maturity Date.
“Series 2012-VFN Unreimbursed Amount” means, as of any Transfer Date, the sum of
the Nominal Liquidation Amount Deficit and the Overcollateralization Amount
Deficit both as of such Transfer Date.
“Series 2012-VFN Variable Allocation Percentage” means (a), with respect to any
Due Period on or prior to and the 1995 Trust Terminationrelated Transfer Date,
the percentage equivalent of a fraction never greater than 100% or less than 0%
equal to:
(i)
the numerator of which is the daily average of the Series 2012-VFN Collateral
Amount for each day during such Due Period;

(ii)
the denominator of which is the sum of the amount in clause (i) above and
aggregate of the Collateral Amounts for each other series of Notes as of the
last day of the immediately preceding Due Period (or the issuance date if none);
and



(b) with respect to any Due Period after the 1995 Trust Termination Date, the
percentage equivalent of a fraction greater than 100% orless than 0% equal to:


(i)
the numerator of which is the daily average of the Series 2012-VFN Collateral
Amount for each day during such Due Period; and



(ii)
the denominator of which is the greater of (A) the sum of the daily average
Collateral Amounts used to calculate the applicable variable allocation
percentage for each Series of Notes for such Due Period and (b) the daily
average Aggregate Trust Balance during such Due Period.



“Series Allocable Finance Charge Collections” has the meaning set forth in the
Series Supplement.
“Series Available Interest Amounts Shortfall” means, with respect to any
Transfer Date and the Series 2012-VFN Notes, the excess, if any, of (a) the
aggregate amount required to be applied pursuant to Sections 3.01(a)(i) through
(v) for such Transfer Date over (b) the Series 2012-VFN Available Interest
Amount (excluding amounts to be treated as part of the Series 2012-VFN
Noteholder Available Interest Amount pursuant to clauses (iv) and(v) of the
definition thereof) for such Transfer Date.
“Series Available Principal Amounts Shortfall” means, with respect to any
Business Day and the Series 2012-VFN Notes, an amount equal to the amount, if
any, by which (i) the sum of all payments and other applications of Series
2012-VFN Available Principal Amounts (other than as Excess Available Principal
Amounts) required to be made under Section 3.02 on such Business Day exceeds
(ii) the related Series 2012-VFN Available Principal Amounts (excluding amounts
to be treated as part of Series 2012-VFN Noteholder Available Principal Amounts
pursuant to clauses (iv) andclause (v) of the definition thereof) on such
Business Day.
“Series Reassignment Amount” means, with respect to the Series 2012-VFN Notes
and a Transfer Date, the sum of (a) the Series 2012-VFN Nominal Liquidation
Amount, (b) all accrued and unpaid Series 2012-VFN Monthly Interest on the
Series 2012-VFN Notes, in each case as of that Transfer Date and (c) accrued and
unpaid Non‑Use Fees and Additional Amounts.
“Series Required Seller’s Interest” means, for the Series 2012-VFN Notes, with
respect to any Business Day, the sum of (a) the Series 2012-VFN
Overcollateralization Amount as of that Business Day and (b) Series 2012-VFN
Required Excess Seller’s Interest as of that Business Day.





--------------------------------------------------------------------------------





“Servicer” means, on or prior to the 1995 Trust Termination Date, the Servicer
as defined in 1995 Pooling and Servicing Agreement and, after the 1995 Trust
Termination Date, the Servicer as defined in the Pooling and Servicing
Agreement.
“Servicer Certificate” is defined in Section 3.13(a).
“Servicer Termination Event” means, on or prior to the 1995 Trust Termination
Date, a Servicer Termination Event as defined in 1995 Pooling and Servicing
Agreement and, after the 1995 Trust Termination Date, a Servicer Termination
Event as defined in the Pooling and Servicing Agreement.
“Spread Account Deposit Amount” means, with respect to any Transfer Date prior
to the earlier of (a) the payment in full of the outstanding principal amount of
the Series 2012-VFN Notes and (b) the Series 2012-VFN Termination Date, the
amount, if any, by which the Spread Account Required Amount for that Transfer
Date exceeds the amount of funds on deposit in the Series 2012-VFN Spread
Account.
“Spread Account Initial Deposit” means $5,256,000.00.
“Spread Account Required Amount” means, with respect to any date prior to the
initial Transfer Date, $5,256,000.00, and with respect to any subsequent
Transfer Date, the sum of (A) the positive amount, if any, by which (i) the sum
of (A) the Projected VFN Monthly Interest as of such Transfer Date, (B) the
Projected Monthly Servicing Fee as of such Transfer Date, (C) the Projected
Monthly Backup Servicing Fee as of such Transfer Date and (D) the Projected
Monthly Backup Servicing Expenses as of such Transfer Date exceeds (ii) the
Projected Dealer Note Income as of such Transfer Date and (b) an amount equal to
the product of (i) the Spread Account Percentage and (ii)(x) during the
Revolving Period, the Series 2012-VFN Collateral Amount as of such Transfer Date
(after giving effect to any prepayment or Incremental Funding to be made on such
date) or (y) during an Early Redemption Period, the Series 2012-VFN Collateral
Amount as of the last day of the Revolving Period.


“Spread Account Percentage” means, with respect to any Transfer Date, 1.50%;
provided, however, if and for so long as the average Monthly Payment Rate for
any three consecutive Due Periods is less than 20.0%, then the Spread Account
Required Percentage shall be equal to 3.00%; provided, further, that if any
outstanding series of Notes issued by the Issuing Entity or Navistar Financial
Dealer Note Master Owner Trust rated upon initial issuance in the AAA/Aaa
category by either Moody’s or S&P is downgraded to below AAA/Aaa, the Spread
Account Percentage will be set at the level reasonably determined by the
Administrative Agent necessary (together with any change to the Series 2012-VFN
OvercollateralizationSubordinated Seller’s Interest Factor) to support a rating
in the AAA/Aaa category for long-term debt on the 2012-VFN Notes, subject to the
consent of the Depositor, or, if the Depositor shall not so consent, the
Purchase Expiration Date shall be deemed to have occurred.
“Transferor” means, on or prior to the 1995 Trust Termination Date, the Seller
as defined in 1995 Pooling and Servicing Agreement and, after the 1995 Trust
Termination Date, the Depositor as defined in the Pooling and Servicing
Agreement.
“Trust Consolidated Group” is defined in Section 2.06.
“US Borrower” shall have the meaning specified in the Credit Agreement.
"Used Vehicle Concentration Limit" means 25%.
“Used Vehicle Monthly Interest Rate” shall mean, with respect to any Due Period,
the product of (i) the per annum rate of interest and finance charges billed by
NFC during such Due Period on Used Vehicle Dealer Notes and (ii) the quotient of
(a) a number equal to the number of days during such Due Period and (b) the
actual number of days in the related calendar year.
“Variable Funding Notes” means the Navistar Financial Dealer Note Master Owner
Trust II Floating Rate Dealer Note Asset Backed Variable Funding Notes, Series
2012-VFN.





--------------------------------------------------------------------------------





ARTICLE II
The Notes


Section 2.01    Creation, Designation and Delivery.
 
(a) There is hereby created and designated a Series (the “Series 2012-VFN”) of
Notes to be issued pursuant to the Indenture and this Indenture Supplement to be
known as “Navistar Financial Dealer Note Master Owner Trust II Floating Rate
Dealer Note Asset Backed Variable Funding Notes, Series 2012-VFN” or the “Series
2012-VFN Notes.” The Series 2012-VFN Notes shall be issued in one Class,
executed by the Issuing Entity and authenticated by or on behalf of the
Indenture Trustee, substantially in the form of Exhibit A.


(b) Series 2012-VFN shall be in Excess Interest Sharing Group One and in
Principal Sharing Group One. Series 2012-VFN shall not be a Shared Enhancement
Series or in an Interest Reallocation Group. The Series 2012-VFN Notes are a
series of variable funding notes, meaning that the Series 2012-VFN Outstanding
Principal Amount may be increased from time to time during the Revolving Period
as Incremental Fundings are made under the Note Purchase Agreement and may be
decreased from time to time as funds are distributed to the Series 2012-VFN
Noteholders for the purpose of paying principal thereof. The Series 2012-VFN
Outstanding Principal Amount may not at any time exceed the Maximum Funded
Amount. The Series 2012-VFN Notes shall not be subordinate to any other Series.


(c) The Series 2012-VFN Notes shall be delivered in the form of Registered Notes
as provided in Sections 2.02, 2.03 and 3.01 of the Indenture.


(d) The Series 2012-VFN Notes shall not have any minimum denominations.


(e) The Issuing Entity shall execute and deliver the Series 2012-VFN Notes to
the Indenture Trustee for authentication, and the Indenture Trustee shall
deliver the Series 2012-VFN Notes when authenticated, each in accordance with
Section 3.03 of the Indenture.


Section 2.02    Incremental Fundings.     Incremental Fundings may occur on any
Business Day to the extent permitted under in the Note Purchase Agreement. Upon
any Incremental Funding, the Series 2012-VFN Outstanding Principal Amount, the
Series 2012-VFN Nominal Liquidation Amount, the Series 2012-VFN
Overcollateralization Amount, the Series 2012-VFN Collateral Amount and other
terms will be reset to the extent provided herein and in the Note Purchase
Agreement.


Section 2.03    Prepayments.


(a) Prior to the 1995 Trust Termination Date, on any Distribution Date, and,
after the 1995 Trst Termination Date, onOn any Business Day during the Revolving
Period, the Issuing Entity may cause the principal portion of the Series
2012-VFN Notes to be prepaid in full or in part, (x) if the aggregate principal
amount of such prepayment is greater than $10,000,000, on not less than three
Business Days prior written notice by the Servicer or (y) otherwise, on not less
than one Business Day prior written notice by the Servicer, in each case, to the
Indenture Trustee and the Administrative Agent in accordance with the Note
Purchase Agreement; provided, however that such prepayment shall not be
permitted unless all due (or, if the Series 2012-VFN Notes are paid in full and
terminated, all accrued) and unpaid Series 2012-VFN Monthly Interest, Additional
Amounts and Non‑Use Fees have been paid in full.


(b) In addition, on any Business Day, the Issuing Entity may cause the principal
portion of the Series 2012-VFN Notes to be prepaid in full or in part, (x) if
the aggregate principal amount of such prepayment is greater than $10,000,000,
on not less than three Business Days prior written notice by the Servicer or
(y) otherwise, on not less than one Business Day prior written notice by the
Servicer, in each case, to the Indenture Trustee and the Administrative Agent,
with the proceeds from issuance of a new Series issued substantially
contemporaneously with such prepayment in accordance with the Note Purchase
Agreement; provided, however that such prepayment shall not be permitted unless
all due (or, if the Series 2012-VFN Notes are paid in full and terminated, all
accrued) and unpaid Series 2012-VFN Monthly Interest, Additional Amounts and
Non‑Use Fees have been paid in full.





--------------------------------------------------------------------------------





(c) The Servicer shall not give notice of any prepayment pursuant to Section
2.03(a) unless the Issuing Entity has funds sufficient to make such prepayment
on the day notice is given and shall not give notice of any prepayment pursuant
to Section 2.03(b) unless the Issuing Entity has obtained binding commitments
which may be subject to customary conditions from one or more persons to
purchase the new series in such amounts as will yield the net proceeds necessary
to make the prepayment.


(d) On the Commitment Step-Down Date, the Issuing Entity shall cause the
principal portion of the Series 2012-VFN Notes to be prepaid in full or in part
so that the Funded Amount shall not exceed the Maximum Funded Amount (after
giving effect to the Step-Down Commitments).


Section 2.04    Reopening.


(a) The Depositor may from time to time, with the prior written consent of each
Managing Agent, but without notice to or the consent from any Securityholders,
cause the Issuing Entity to create and issue additional Series 2012-VFN Notes
equal in rank to any Class of Series 2012-VFN Notes previously offered in all
respects or in all respects except there will not be any payment of interest
accruing prior to the issuance date of such additional Series 2012-VFN Notes in
a Class of Series 2012-VFN Notes or except for the first date of payment of
interest following the issuance date of such additional Series 2012-VFN Notes in
a Class of Series 2012-VFN Notes. When issued, the additional Series 2012-VFN
Notes of a Class shall be equally and ratably entitled to the benefits of the
Indenture and this Indenture Supplement applicable to those Series 2012-VFN
Notes with the other Outstanding Notes of that Class without preference,
priority or distinction. These additional Series 2012-VFN Notes may be
consolidated and form a single Class with the previously issued Series 2012-VFN
Notes of such Class and shall have the same terms as to status, redemption or
otherwise as the previously issued Series 2012-VFN Notes.


(b) Notwithstanding Section 3.04 or otherwise, on any Business Day on which any
Series 2012-VFN Note is issued pursuant to Section 2.04(a), the Issuing Entity
may cause (i) the principal portion of any Series 2012-VFN Notes outstanding
prior to such issuance to be prepaid in full or in part to any Series 2012-VFN
Noteholders on a non-pro rata basis with the proceeds from issuance of any
Series 2012-VFN Note issued pursuant to Section 2.04(a) issued substantially
contemporaneously with such prepayment and (ii) any related due and unpaid
Series 2012-VFN Monthly Interest, Additional Amounts and Non-Use Fees on any
such prepaid Series 2012-VFN Notes to be paid from Collections otherwise
distributable to the Depositor or Certificateholder on such day.


Section 2.05    Tax Treatment.


(a) The Issuing Entity has entered into this Indenture Supplement and the Series
2012-VFN Notes have been issued with the intention that the Series 2012-VFN
Notes will qualify under applicable tax law as indebtedness of the Issuing
Entity secured by the Issuing Entity assets attributable to the Series 2012-VFN
Notes. The Issuing Entity and each Series 2012-VFN Noteholder, by the acceptance
of its Series 2012-VFN Note (or beneficial interest therein) agrees to treat the
Series 2012-VFN Notes as indebtedness of the Issuing Entity secured by the
Issuing Entity assets attributable to the Series 2012-VFN Notes, for Federal
income taxes, state and local income, franchise, single business taxes and/or
value added taxes and any other taxes imposed on or measured by income in whole
or in part.


(b) Each Series 2012-VFN Noteholder, by its acceptance of a Series 2012-VFN
Note, agrees to provide to the Person from whom it receives payments on the
Series 2012-VFN Notes (including the Paying Agent) the Noteholder Tax
Identification Information and, upon request, to the extent FATCA Withholding
Tax is applicable, the Noteholder FATCA Information.


(c) Each Series 2012-VFN Noteholder, by its acceptance of a Series 2012-VFN
Note, agrees that the Indenture Trustee has the right to withhold any amounts of
interest (properly withholdable under law and without any corresponding
gross-up) payable to a Series 2012-VFN Noteholder that fails to comply with the
requirements of Section 2.05(b).


Section 2.06    Restrictions on Note Acquisitions.    Neither a member of any
“expanded group” (as defined in proposed Treasury Regulation Section
1.385-1(b)(3)) that includes the Issuing Entity or a Certificateholder nor a
“controlled partnership” (as defined in proposed Treasury Regulation Section
1.385-1(b)(1)) of such expanded group shall acquire any Series 2012-VFN Notes
from the Issuing Entity, any Affiliate, or through the marketplace prior to
obtaining an opinion of counsel stating that (i) the acquisition or
reacquisition of such Series 2012-VFN Note will not cause the Issuing Entity,
initially upon such acquisition or subsequent to the acquisition, to be
classified as an association or publicly traded partnership treated as a
corporation for federal income tax purposes and will not cause the Series
2012-VFN Note to be recharacterized as stock





--------------------------------------------------------------------------------





pursuant to proposed Treasury Regulations under section 385 of the Code. The
preceding sentence shall not apply to (i) any U.S. corporate member of the same
U.S. corporate affiliated group (as defined in Section 1504 of the Code) filing
a consolidated federal income tax return that includes the Issuing Entity or
every applicable Certificateholder (the “Trust Consolidated Group”) or (ii) a
partnership all of the partners of which are U.S. corporate members of the Trust
Consolidated Group. No member of any “expanded group” that includes the Issuing
Entity or a Certificateholder (as defined in proposed Treasury Regulation §
1.385-1(b)(3)) or “controlled partnership” of such expanded group (as defined in
proposed Treasury Regulation § 1.385-1(b)(1)) shall transfer any Series 2012-VFN
Notes outside the expanded group prior to obtaining an opinion of counsel
stating that the transfer of such Series 2012-VFN Note will not cause the
Issuing Entity to be classified as an association or publicly traded partnership
treated as a corporation for federal income tax purposes and will not cause the
Series 2012-VFN Note to be recharacterized as stock pursuant to proposed
Treasury Regulations under section 385 of the Code.


ARTICLE II
Allocations, Deposits and Payments


Section 3.01    Series 2012-VFN Available Interest Amounts.
  
(a)Allocation of Series 2012-VFN Available Interest Amounts. On each Transfer
Date, the Indenture Trustee, at the written direction of the Servicer, shall
apply Series 2012-VFN Available Interest Amounts as follows:


(i)
first, on a pro rata basis (a) to the Servicer, the Series 2012-VFN Servicing
Fee due on such Transfer Date (to the extent it has not been deferred by the
Servicer for such Transfer Date, and if the Servicer shall defer any Series
2012-VFN Servicing Fee, the Servicer shall give notice of such deferral to the
Administrative Agent) and (b) to the Backup Servicer, the Series 2012-VFN Backup
Servicing Fee due on such Transfer Date;



(ii)
second, to the Series 2012-VFN Interest Funding Account, first, in an amount
equal to the Series 2012-VFN Monthly Interest for such Distribution Date,
second, in an amount equal to the Non‑Use Fees for such Distribution Date, and,
third, in an amount equal to the Additional Amounts for such Distribution Date,
but, in the case of this clause third, not in excess of 0.40% of the average
Series 2012-VFN Collateral Amount during the related Due Period;



(iii)
third, to the Series 2012-VFN Spread Account, an amount equal to the Spread
Account Deposit Amount for such Transfer Date;



(iv)
fourth, any remaining Series 2012-VFN Available Interest Amounts shall be
treated as Series 2012-VFN Noteholder Available Principal Amounts to the extent
of the amount of Series 2012-VFN Noteholder Allocated Dealer Note Losses for the
related Due Period;



(v)
fifth, any remaining Series 2012-VFN Available Interest Amounts shall be treated
as Series 2012-VFN Noteholder Available Principal Amounts or Series 2012-VFN
Additional Available Principal Amounts for the reinstatement of the Series
2012-VFN CollateralNominal Liquidation Amount or Series 2012-VFN
Overcollateralization Amount, respectively, to the extent of the Series 2012-VFN
Unreimbursed Amount (the amount being reinstated is referred to as the
“Reinstatement Amount”);



(vi)
sixth, to the Servicer, any Series 2012-VFN Servicing Fee which had been
previously deferred unless that amount has been deferred again;



(vii)
seventh, to the Series 2012-VFN Interest Funding Account, an amount equal to any
Additional Amounts for the related Distribution Date not paid pursuant to
Section 3.01(a)(ii);



(viii)
eighth, to the Backup Servicer, the Series 2012-VFN Backup Servicing Expenses
due on such Transfer Date;



(ix)
ninth, if the Series 2012-VFN Notes are in an Early Redemption Period, any
remaining Series 2012-VFN Available Interest Amounts shall be treated as Series
2012-VFN Noteholder Available Principal Amounts to the extent of the Series
2012-VFN Nominal Liquidation Amount (after taking into account any reductions
due to Series 2012-VFN Noteholder Allocated Dealer Note Losses or






--------------------------------------------------------------------------------





any reinstatements of the 2012-VFN Nominal Liquidation Amount pursuant to
Section 3.01(a)(v) on such Transfer Date); and


(x)
tenth, any remaining Series 2012-VFN Available Interest Amounts shall be treated
as Excess Available Interest Amounts and allocated pursuant to Section 5.02 of
the Indenture.



(b) Excess Available Interest Amounts; Excess Inteest Collections. On each
Transfer Date, commencing with the initial Transfer Date, if Series‑2012-VFN
Available Interest Amounts are insufficient to make the allocations provided in
Sections 3.01(a)(i) through (v) and (vii) above, the Servicer shall allocate
Excess Available Interest Amounts, if any, allocated to Series 2012-VFN pursuant
to Section 5.02 of the Indenture to cover the Series Available Interest Amounts
Shortfall. If, after the application of Excess Available Interest Amounts, any
Series Available Interest Amounts Shortfall remains, the Indenture Trustee at
the written direction of the Servicer shall allocate Excess Interest
Collections, if any, allocated to Series 2012-VFN pursuant to Section 5.02 of
the Indenture to cover such remaining Series Available Interest Amounts
Shortfall.


(c) Spread Account Draws.


(i)
On any Transfer Date, at the written direction of the Servicer and to the extent
that Series 2012-VFN Available Interest Amounts (without giving effect to clause
(vi) of the definition thereofof Series 2012-VFN Noteholder Available Interest
Amounts) are insufficient to pay in full the amounts set forth in Section
3.01(a)(ii), the Indenture Trustee shall withdraw funds from the Series 2012-VFN
Spread Account in an amount equal to the lesser of (A) the amount of such
shortfall and (B) the amount on deposit in the Series 2012-VFN Spread Account
(after giving effect to any withdrawals from the Series 2012-VFN Spread Account
on such Transfer Date other than a withdrawal pursuant to Sections 3.01(c)(i),
(ii) and (iii) on such date) and treat such funds as “Series 2012-VFN Noteholder
Available Interest Amounts.”



(ii)
If the Series 2012-VFN Notes are in an Early Redemption Period, at the written
direction of the Servicer and to the extent that Series 2012-VFN Available
Interest Amounts (without giving effect to clause (vi) of the definition
thereof)of Series 2012-VFN Noteholder Available Interest Amounts (except for the
application of funds on deposit in the Spread Account pursuant to Section
3.01(c)(i))) are insufficient to pay in full the amount described in Section
3.01(a)(iv), the Indenture Trustee shall withdraw funds from the Series 2012-VFN
Spread Account in an amount equal to the lesser of (A) the amount of such
shortfall and (B) the amount on deposit in the Series 2012-VFN Spread Account
(after giving effect to any withdrawals from the Series 2012-VFN Spread Account
on such Transfer Date) and treat such funds as “Series 2012-VFN Noteholder
Available Interest Amounts.”



(iii)
On the Series 2012-VFN Termination Date, in addition, after applying funds on
deposit in the Spread Account pursuant to Sections 3.01(c)(i) and (ii), if the
Series 2012-VFN Outstanding Principal Amount remains greater than zero, the
Indenture Trustee shall, at the written direction of the Servicer, apply funds
from the Spread Account to repay the Series 2012-VFN Outstanding Principal
Amount in full, together with any unpaid Non-Use Fees and Additional Amounts.



Section 3.02    Series 2012-VFN Available Principal Amounts.


(a)Allocation of Series 2012-VFN Available Principal Amounts. On each Business
Day, the Indenture Trustee, at the written direction of the Servicer, shall
apply Series 2012-VFN Available Principal Amounts as follows:


(i)
first, if the Series 2012-VFN Available Interest Amounts are insufficient to
make the payments on the Series 2012-VFN Notes pursuant to Section 3.01(a)(ii),
to the Series 2012-VFN Interest Funding Account, an amount equal to the lesser
of (i) the amount of that shortfall and (ii) the Series 2012-VFN Collateral
Amount (after taking into account any reinstatements pursuant to Section 3.03(d)
and reductions due to Section 3.03(a)(ii));



(ii)
second, on the Expected Principal Distribution Date or, if the Series 2012-VFN
Notes are in an Early Redemption Period, on each Distribution Date during the
Early Redemption Period, to the Series 2012-VFN Principal Funding Account any
remaining Series 2012-VFN Available Principal Amounts to the extent of the
Series 2012-VFN Nominal Liquidation Amount (computed before






--------------------------------------------------------------------------------





giving effect to such deposit but after giving effect to any reinstatements
pursuant to Section 3.03(d)(i) and reductions pursuant to Sections 3.03(a)(i)
and (ii)) for payment to the Series 2012-VFN Noteholders;


(iii)
third, if the Series 2012-VFN Notes are not in an Early Redemption Period, to
the extent that the Spread Account Deposit Amount is greater than zero (after
giving effect to any other deposits to or withdrawals from the Series 2012-VFN
Spread Account on such Transfer Date, reductions to the Series 2012-VFN Nominal
Liquidation Amount in accordance with Sections 3.03(a)(i) and (ii) and
reinstatements pursuant to Section 3.03(d)(i)), to the Series 2012-VFN Spread
Account an amount equal to such Spread Account Deposit Amount (not taking into
account any increase in the Spread Account Required Amount as a result of a
decrease in the Monthly Payment Rate); and



(iv)
fourth, any remaining Series 2012-VFN Available Principal Amounts shall be
treated as Excess Available Principal Amounts and allocated pursuant to Section
5.02 of the Indenture.



(b)Excess Available Principal Amounts.;Shared Principal Collections


(i)
On each Business Day, commencing after the Issuance Date, if Series 2012-VFN
Available Principal Amounts are insufficient to make the allocations provided in
Sections 3.02(a)(i) through (iii) above, the Indenture Trustee shall allocate
Excess Available Principal Amounts, if any, allocated to Series 2012-VFN
pursuant to Section 5.02 of the Indenture to cover the Series Available
Principal Amounts Shortfall.



(ii)
If, after the application of Excess Available Principal Amounts, any Series
Available Principal Amounts Shortfall remains, the Indenture Trustee shall
allocate Shared Principal Collections, if any, allocated to Series 2012-VFN
pursuant to Section 5.02 of the Indenture to cover such remaining Series
Available Principal Amounts Shortfall.



(iii)
If any Shared Principal Collections remain after application to any other
Series, the Issuing Entity may cause all or any portion of such Shared Principal
Collections to be retained and allocated to the Series 2012-VFN Noteholders and
deposited in the Series 2012-VFN Principal Funding Account on the related
Transfer Date to make any prepayment permitted by Section 2.03 hereof.



Section 3.03    Reductions and Reinstatements.    The Series 2012-VFN Collateral
Amount, the Series 2012-VFN Overcollateralization Amount and the Series 2012-VFN
Nominal Liquidation Amount shall be calculated by the Servicer on each Transfer
Date or upon an Incremental Funding or repayment as provided in the Note
Purchase Agreement and shall be reduced and reinstated as described below. The
Servicer (and not the Indenture Trustee) shall solely be responsible for making
the calculations pursuant to this Section 3.03, and the Indenture Trustee may
rely upon the information with respect thereto set forth in the applicable
Servicer Certificate.


(a)Reductions. The Series 2012-VFN Nominal Liquidation Amount and the Series
2012-VFN Overcollateralization Amount shall be reduced in the order described in
Section 3.03(b) below by the following amounts allocated with respect to that
Transfer Date:


(i)
the amount, if any, of the Series 2012-VFN Available Principal Amounts used to
pay Series 2012-VFN Monthly Interest on the Series 2012-VFN Notes as described
in Section 3.02(a)(i);



(ii)
the amount of Series 2012-VFN Noteholder Allocated Dealer Note Losses for such
Due Period to the extent that they are not covered by Series 2012-VFN Available
Interest Amounts as described in Section 3.01(a)(iii); and



(iii)
the amount, if any, of Series 2012-VFN Available Principal Amounts deposited
into the Series 2012-VFN Spread Account in accordance with Section 3.02(a)(iii).



(b)Allocation of Reductions. On each Transfer Date, the amount of any reduction
in the Series 2012-VFN Collateral Amount due to Sections 3.03(a)(i), (ii) and
(iii) above shall be allocated as follows:







--------------------------------------------------------------------------------





(i)
first, the Series 2012-VFN Overcollateralization Amount (computed without giving
effect to any reductions due to Sections 3.03(a)(i) through (iii) on such date)
shall be reduced by the amount of such reduction until the Series 2012-VFN
Overcollateralization Amount is reduced to zero; and



(ii)
second, the Series 2012-VFN Nominal Liquidation Amount (computed without giving
effect to any reductions due to Sections 3.03(a)(i) through (iii) on such date)
shall be reduced by any remaining amount until the Series 2012-VFN Nominal
Liquidation Amount is reduced to zero.



(c)Reinstatements. The Series 2012-VFN Nominal Liquidation Amount and the Series
2012-VFN Overcollateralization Amount shall be reinstated on any Transfer Date
by the amount of the Series 2012-VFN Available Interest Amounts that are applied
to cover the Reinstatement Amount for that Transfer Date pursuant to Section
3.01(a)(v).


(d)Allocation of Reinstatements. The Reinstatement Amount for any Transfer Date
specified in Section 3.03(c) shall be applied as follows:


(i)
first, if the Series 2012-VFN Nominal Liquidation Amount has been reduced as
described in Section 3.03(b) above and is not fully reinstated, to the Series
2012-VFN Nominal Liquidation Amount until the Series 2012-VFN Nominal
Liquidation Amount equals the excess of (A) the Series 2012-VFN Outstanding
Principal Amount, over (B) the amount on deposit (other than investment
earnings) in the Series 2012-VFN Principal Funding Account on that Transfer Date
allocable to the Variable Funding Notes; and



(ii)
second, to the Series 2012-VFN Overcollateralization Amount until the Series
2012-VFN Overcollateralization Amount equals the Series 2012-VFN Target
Overcollateralization Amount.



Section 3.04    Payment on the Series 2012-VFN Notes.    On each Transfer Date,
the Indenture Trustee, acting in accordance with written instructions from the
Servicer, shall transfer to the Series 2012-VFN Principal Funding Account and
Series 2012-VFN Interest Funding Account funds in accordance with this Indenture
Supplement. On each date of payment, after all allocations and reallocations
pursuant to Sections 3.01 and 3.02, the Indenture Trustee shall make or cause to
be made, without duplication, the following distributions to the extent of
available funds from the Series 2012-VFN Principal Funding Account and the
Series 2012-VFN Interest Funding Account:


(a) Interest Distributions. On each Distribution Date (including any Expected
Principal Distribution Date), the Series 2012-VFN Noteholders’ respective pro
rata shares (or as otherwise specified in accordance with the provisions of the
Note Purchase Agreement) of the following amounts shall be distributed to the
Series 2012-VFN Noteholders: first, accrued and unpaid Series 2012-VFN Monthly
Interest on the Variable Funding Notes for that Distribution Date, second,
Non-Use Fees, and third, Additional Amounts, in each case, to the extent of
amounts on deposit in the Series 2012-VFN Interest Funding Account for such
purpose as of such date.


(b) Revolving Period. On each day during the Revolving Period on which a
prepayment is to be made on the Series 2012-VFN Notes, the amounts on deposit in
the Series 2012-VFN Principal Funding Account for that purpose shall be
distributed as principal to the Series 2012-VFN Noteholders (up to a maximum of
the Series 2012-VFN Outstanding Principal Amount on such date) pro rata (or
otherwise in accordance with the provisions of the Note Purchase Agreement).


(c) Expected Principal Distribution Date; Early Redemption Period. On the
Expected Principal Distribution Date and each Distribution Date during an Early
Redemption Period, amounts on deposit in the Series 2012-VFN Principal Funding
Account with respect to the related Due Period shall be distributed as
principal, to the Series 2012-VFN Noteholders (up to a maximum of the Series
2012-VFN Outstanding Principal Amount on such Distribution Date) pro rata (or as
otherwise specified in accordance with the provisions of the Note Purchase
Agreement).


(d) Any installment of interest, principal or other amounts, if any, payable on
any Series 2012-VFN Note which is punctually paid or duly provided for by the
Issuing Entity and the Indenture Trustee on the applicable date of payment shall
be paid by the Paying Agent to the Person in whose name such Series 2012-VFN
Note (or one or more predecessor Notes) is





--------------------------------------------------------------------------------





registered on the Note Record Date, by wire transfer of immediately available
funds to such Person’s account as has been designated by written instructions
received by the Paying Agent from such Person not later than the close of
business on the third Business Day preceding the date of payment or, if no such
account has been so designated, by check mailed first‑class, postage prepaid to
such Person’s address as it appears on the Note Register on such Note Record
Date.


(e) The right of the Series 2012-VFN Noteholders to receive payments from the
Issuing Entity shall terminate on the first Business Day following the Series
2012-VFN Termination Date.


(f) For the avoidance of doubt, for purposed of principle distribution in this
Section 3.04, “pro rata” shall mean “pro rata based on outstanding principal
amount.”


Section 3.05    Reserved.
  
Section 3.06    Final Payment of the Series 2012-VFN Notes


(a) Series 2012-VFN Noteholders shall be entitled to payment of principal in an
amount equal to the Series 2012-VFN Outstanding Principal Amount. However,
Series 2012-VFN Available Principal Amounts shall be available to pay principal
on the Series 2012-VFN Notes only up to the Series 2012-VFN Nominal Liquidation
Amount.


(b) Notwithstanding any other provision of the Basic Documents, the Series
2012-VFN Notes shall be considered to be paid in full, the holders of the Series
2012-VFN Notes shall have no further right or claim against the Issuing Entity,
and the Issuing Entity shall have no further obligation or liability for
principal, interest or other amounts, on the earlier to occur of:


(i)
the date on which the Series 2012-VFN Outstanding Principal Amount and all
Series 2012-VFN Monthly Interest, Non-Use Fees, Additional Amounts and other
amounts on the Series 2012-VFN Notes are paid in full; or



(ii)
the Series 2012-VFN Termination Date, after giving effect to all deposits,
allocations, reallocations, sales of Dealer Notes and payments to be made on
that date.



(c) References to the “Legal Final Maturity Date” with respect to Series
2012-VFN in Sections 5.05(c) and 12.01 of the Indenture shall be deemed to refer
to the Series 2012-VFN Termination Date.


Section 3.07    Netting of Deposits and Payments.    The Issuing Entity, in its
sole discretion, may make all deposits to the Series 2012-VFN Interest Funding
Account and the Series 2012-VFN Principal Funding Account with respect to any
Distribution Date net of, and after giving effect to, all reallocations to be
made pursuant to Article III.


Section 3.08    Reserved.


Section 3.09    Computation of Interest.    Unless otherwise specified in this
Indenture Supplement or the Note Purchase Agreement, interest for any period
shall be calculated from and including the first day of such period, to but
excluding the last day of such period.


Section 3.10    Accounts.


(a)Accounts; Deposits to and Distributions from Accounts. The Indenture Trustee
shall cause to be established on or before the Issuance Date and shall maintain
three Eligible Accounts denominated as follows: the “Series 2012-VFN Interest
Funding Account,” the “Series 2012-VFN Principal Funding Account” and the
“Series 2012-VFN Spread Account” (collectively, the “Series 2012-VFN Accounts”)
in the name of the Indenture Trustee, bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2012-VFN
Noteholders. The Indenture Trustee shall possess all right, title and interest
to all funds on deposit from time to time in each of the Series 2012-VFN
Accounts and in all proceeds therefrom, for the benefit of the Secured Parties.
The Series 2012-VFN Accounts constitute Supplemental Accounts and shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Series 2012-VFN Noteholders. If, at any time, the institution holding any Series
2012-VFN Account ceases to be an Eligible Institution, the Issuing Entity shall
within 15 Business Days (or such longer period, not to exceed 30 calendar days,
as to which the Administrative Agent may consent) establish a new applicable
Series 2012-VFN Account, that is an Eligible Account and shall transfer any cash
and/or investments to such new Series 2012-VFN Account. From the date such new
Series 2012-VFN Account is established, it shall be a Series 2012-VFN Account,
bearing the name of the Series 2012-VFN Account it has





--------------------------------------------------------------------------------





replaced. The Indenture Trustee shall not be responsible for protecting or
maintaining any security interest in the Series 2012-VFN Accounts.


(b)All payments to be made from time to time by the Indenture Trustee to Series
2012-VFN Noteholders out of funds in the Series 2012-VFN Accounts pursuant to
this Indenture Supplement shall be made by the Indenture Trustee to the Paying
Agent not later than 12:00 noon on the applicable date of payment but only to
the extent of funds in the applicable Series 2012-VFN Account or as otherwise
provided in Article III.


Section 3.11    Spread Account.


(a) On the Issuance Date, the Depositor shall deposit into the Series 2012-VFN
Spread Account an amount equal to the Spread Account Initial Deposit.


(b) Funds on deposit in the Series 2012-VFN Spread Account overnight or for a
longer period shall at all times be invested in Eligible Investments at the
written direction of the Servicer or its agent, subject to the restrictions set
forth in the Indenture and subject to the requirement that each such Eligible
Investment shall have a stated maturity on or prior to the following Transfer
Date. Net interest and earnings (less investment expenses) on funds on deposit
in the Series 2012-VFN Spread Account, if any, shall constitute Series 2012-VFN
Noteholder Available Interest Amounts.


(c) On any Transfer Date on which the amount of funds on deposit in the Series
2012-VFN Spread Account is greater than the Spread Account Required Amount on
such Transfer Date, unless otherwise instructed by the Depositor, the Servicer
shall withdraw the amount of such excess from the Series 2012-VFN Spread Account
and allocate and pay such excess to the holders of the Certificates.


(d) Upon payment in full of the Series 2012-VFN Outstanding Principal Amount,
together with any unpaid Series 2012-VFN Monthly Interest, Non-Use Fees and
Additional Amounts, any funds remaining on deposit in the Series 2012-VFN Spread
Account shall be distributed to the holders of the Certificates.


(e) If the Spread Account Required Amount increases, to the extent that Series
2012-VFN Available Interest Amounts are insufficient to make the deposit
described in Section 3.01(a)(iii), the Depositor may, in its sole discretion,
deposit the amount of such shortfall into the Spread Account. In addition, the
Depositor may, in its discretion, deposit additional amounts into the Spread
Account (together with any discretionary increases in the Series 2012-VFN
Overcollateralization Amount) up to 5.0% of the Series 2012-VFN Nominal
Liquidation Amount as of such date.


Section 3.12    Reserved.


Section 3.13    Reserved.


Section 3.14    Reports and Statements to Series 2012-VFN Noteholders.


(a)On each Distribution Date, the Indenture Trustee shall post to the following
website, https://gctinvestorreporting.bnymellon.com/Home.jsp
www.sf.citidirect.com, for viewing by each Series 2012-VFN Noteholder, a
statement substantially in the form of Exhibit B (the “Servicer Certificate”)
prepared and supplied to the Indenture Trustee by the Servicer.


(b)Not later than the Transfer Date, the Servicer shall deliver to the Owner
Trustee, the Administrative Agent and the Indenture Trustee the Servicer
Certificate.


(c)On or before January 31 of each calendar year, beginning with January 31,
2013, the Indenture Trustee shall furnish or cause to be furnished to each
Person who at any time during the preceding calendar year was a Series 2012-VFN
Noteholder, a statement prepared by the Servicer containing the information
which is required to be contained in the statement to Series 2012-VFN
Noteholders, as set forth in paragraph (a) above, aggregated for such calendar
year or the applicable portion thereof during which such Person was a Series
2012-VFN Noteholder, together with other information as is required to be
provided by an issuer of indebtedness under the Internal Revenue Code. Such
obligation of the Indenture Trustee shall be deemed to have been satisfied to
the extent that substantially comparable information shall be provided by the
Servicer pursuant to any requirements of the Internal Revenue Code as from time
to time in effect.







--------------------------------------------------------------------------------





ARTICLE IV
MISCELLANEOUS PROVISIONS


Section 4.01    Ratification of Indenture.    As supplemented by this Indenture
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Indenture Supplement shall be read, taken
and construed as one and the same instrument.


Section 4.02    Counterparts.    This Indenture Supplement may be executed in
two or more counterparts (and by different parties on separate counterparts),
each of which shall be an original, but all of which together shall constitute
one and the same instrument.


Section 4.03    Governing Law.    This Indenture Supplement shall be construed
in accordance with and governed by the laws of the State of New York, without
reference to its conflict of law provisions (other than Sections 5‑1401 and
5-1402 of the New York General Obligations Law) and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws.


Section 4.04    Limitation of Owner Trustee Liability.    Notwithstanding
anything to the contrary, this Indenture Supplement has been countersigned by
Deutsche Bank Trust Company Delaware, not in its individual capacity but solely
in its capacity as Owner Trustee. In no event shall Deutsche Bank Trust Company
Delaware in its individual capacity or, except as expressly provided in the
Trust Agreement, as Owner Trustee have any liability for the representations,
warranties, covenants, agreement or other obligations of the Issuing Entity
hereunder or in any certificates, notices or agreements delivered pursuant
hereto, as to all of which recourse shall be had solely to the assets of the
Issuing Entity. For all purposes of this Indenture Supplement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Issuing Entity hereunder, the Owner Trustee shall
be subject to, and entitled to the benefits of, the terms and provisions of the
Trust Agreement.


Section 4.05    Amendment.    Notwithstanding anything to the contrary in
Sections 10.1 and 10.2 of the Indenture, the Issuing Entity and the Indenture
Trustee acknowledge that this Indenture Supplement may not be amended, waived,
changed or otherwise modified, without the prior written consent of the Managing
Agents as provided in the Note Purchase Agreement.


Section 4.06    No Registration of the Series 2012-VFN Notes under the
Securities Act.
  
(a)The Series 2012-VFN Notes have not been registered and will not be registered
under the Securities Act, or any state securities laws, and may not be offered
or sold within the United States or to, or for the account or benefit of, U.S.
Persons (as such terms are defined under the Securities Act), except pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and applicable state securities laws.


(b)Each purchaser and any transferor, as applicable, of a Series 2012-VFN Note
will be deemed to represent and agree that:


(i)    the purchaser and any transferee understand that the Series 2012-VFN
Notes are being offered only in a transaction not involving any public offering
in the United States within the meaning of the Securities Act, the Series
2012-VFN Notes have not been and will not be registered under the Securities Act
or any state or other applicable securities laws, and, if in the future the
purchaser or any transferee decides to offer, resell, pledge or otherwise
transfer the Series 2012-VFN Notes, such Series 2012-VFN Notes may be offered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and this Indenture Supplement and only (a)





--------------------------------------------------------------------------------





so long as such Series 2012-VFN Notes are eligible for resale pursuant to Rule
144A, to a person whom the seller reasonably believes is a Qualified
Institutional Buyer acquiring the Series 2012-VFN Notes for its own account or
as a fiduciary or agent for others (which others must also be Qualified
Institutional Buyers) to whom notice is given that the resale or other transfer
is being made in reliance on Rule 144A, (b) pursuant to an effective
registration statement under the Securities Act (however, there is no
undertaking to register the Series 2012-VFN Notes under any United States
federal or state securities laws or any securities laws of any other
jurisdiction on any future date), or (c) pursuant to an exemption from
registration under the Securities Act other than Rule 144A, and, in each case,
in accordance with applicable United States federal or state securities laws or
any securities laws of any other applicable jurisdiction. The purchaser and any
transferee acknowledge that no representation is made by the Issuing Entity as
to the availability of any exemption under the Securities Act or any applicable
state securities laws for resale of the Series 2012-VFN Notes;


(ii)    unless the relevant legend set out below has been removed from the
relevant Series 2012-VFN Notes, the purchaser shall notify each transferee of
the Series 2012-VFN Notes that (a) such Series 2012-VFN Notes have not been
registered under the Securities Act, (b) the holder of such Series 2012-VFN
Notes is subject to the restrictions on the resale or other transfer thereof
described in paragraph (i) above, (c) such transferee shall be deemed to have
represented (1) either (A) such transferee is a Qualified Institutional Buyer
acquiring the Series 2012-VFN Notes for its own account or as a fiduciary for
others (which are Qualified Institutional Buyers) or (B) that such transferee is
acquiring such Series 2012-VFN Notes in reliance on an exemption under the
Securities Act other than Rule 144A, and (2) that such transferee shall notify
its subsequent transferees as to the foregoing;


(iii)    the purchaser and any transferee understand that an investment in the
Series 2012-VFN Notes involves certain risks, including the risk of loss of all
or a substantial part of its investment. The purchaser and any transferee have
had access to such financial and other information concerning the Issuing Entity
and the Series 2012-VFN Notes as it deemed necessary or appropriate in order to
make an informed investment decision with respect to its purchase of the Series
2012-VFN Notes, including an opportunity to ask questions of and request
information from the Servicer and the Issuing Entity. The purchaser and any
transferee have such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of its investment in the
Series 2012-VFN Notes, and the purchaser and any transferee and any accounts for
which it is acting are each able to bear the economic risk of its investment for
an indefinite period of time;


(iv)    in connection with the purchase of the Series 2012-VFN Notes (a) none of
the Issuing Entity, the Servicer, NFC, the Depositor or the Indenture Trustee is
acting as a fiduciary or financial or investment adviser for the purchaser or
any transferee; (b) the purchaser or any transferee is not relying (for purposes
of making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Issuing Entity, the Servicer,
NFC, the Depositor or the Indenture Trustee other than any representations
expressly set forth in a written agreement with such party; (c) none of the
Issuing Entity, the Servicer, NFC, the Depositor or the Indenture Trustee has
given to the purchaser or any transferee (directly or indirectly through any
other person) any assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of its purchase or the documentation for the Series
2012-VFN Notes; (d) the purchaser or any transferee has consulted with its own
legal, regulatory, tax, business, investment, financial, and accounting advisers
to the extent it has deemed necessary, and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to the Indenture) based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Issuing Entity, the Servicer, NFC, the Depositor or the Indenture Trustee; (e)
the purchaser or any transferee has determined that the rates, prices or amounts
and other terms of the purchase and sale of the Series 2012-VFN Notes reflect
those in the relevant market for similar transactions; (f) the purchaser or any
transferee is purchasing the Series 2012-VFN Notes with a full understanding of
all of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks; and (g) the purchaser or any transferee





--------------------------------------------------------------------------------





is a sophisticated investor familiar with transactions similar to its investment
in the Series 2012-VFN Notes;


(v)    the purchaser and each transferee acknowledge that each Series 2012-VFN
Note will bear a legend to the following effect unless determined otherwise by
the Issuing Entity:


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES. THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT (A) (1) TO A PERSON THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER
PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS NOTE IS ELIGIBLE FOR
RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS
SPECIFIED IN THE INDENTURE AND THE INDENTURE SUPPLEMENT, (2) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OTHER THAN RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE AND
THE INDENTURE SUPPLEMENT, OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT (HOWEVER, THERE IS NO UNDERTAKING TO REGISTER THE NOTES
UNDER ANY UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR ANY SECURITIES LAWS
OF ANY OTHER JURISDICTION ON ANY FUTURE DATE), AND (B) IN ACCORDANCE WITH THE
SECURITIES ACT AND ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER AND TRANSFEREE WILL
BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE
INDENTURE AND THE INDENTURE SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUING ENTITY, THE INDENTURE TRUSTEE OR ANY
INTERMEDIARY.
EACH HOLDER OF A NOTE WILL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (i) IT
IS NOT ACQUIRING THE NOTE WITH THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS
DEFINED IN SECTION 3(3) OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO THE PROVISIONS OF TITLE I OF
ERISA, (B) A “PLAN” DESCRIBED IN SECTION 4975(e)(1) OF THE U.S. INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”) THAT IS SUBJECT TO SECTION 4975 OF THE
CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF
INVESTMENT BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH ENTITY OR (D) ANY OTHER
PLAN THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO ERISA OR
SECTION 4975 OF THE CODE OR (ii) THE ACQUISITION AND HOLDING OF THE NOTE WILL
NOT GIVE RISE TO A NON‑EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY SUBSTANTIALLY SIMILAR
APPLICABLE LAW.
(vi)    each of the purchaser and any transferee either (x) is not acquiring the
Notes with the assets of an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to the provisions of Title I of ERISA, a “plan”
described in Section 4975(e)(1) of the Code that is subject to Section 4975 of
the Code, an entity whose underlying assets include “plan assets” by reason of
investment by an employee benefit plan or plan in such entity or any other plan
that is subject to





--------------------------------------------------------------------------------





any law that is substantially similar to ERISA or Section 4975 of the Code, or
(y) its acquisition, and holding and disposition of the Series 2012-VFN Note
will not result ingive rise to a non‑exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code or a violation of any substantially
similar applicable law;


(vii)    the purchaser and any transferee are not purchasing the Series 2012-VFN
Notes with a view to the resale, distribution or other disposition thereof in
violation of the Securities Act;


(viii)    the purchaser and any transferee will provide notice to each person to
whom it proposes to transfer any interest in the Series 2012-VFN Notes of the
transfer restrictions and representations set forth in the Indenture and this
Indenture Supplement, including the exhibits thereto;


(ix)    the purchaser or any transferee acknowledges that the Series 2012-VFN
Notes do not represent deposits with or other liabilities of the Indenture
Trustee, the Servicer, NFC, the Depositor or any entity related to any of them.
Unless otherwise expressly provided in the Indenture or this Indenture
Supplement, each of the Indenture Trustee, the Servicer, NFC, the Depositor or
any entity related to any of them shall not, in any way, be responsible for or
stand behind the capital value or the performance of the Series 2012-VFN Notes
or the assets held by the Master Trust of the Issuing Entity; and


(x)    the purchaser acknowledges that the Indenture Trustee, the Issuing
Entity, the Servicer, NFC, the Depositor and others will rely upon the truth and
accuracy of the foregoing acknowledgments, representations and agreements and
agrees that, if any of the acknowledgments, representations or warranties deemed
to have been made by it by virtue of its purchase of a Series 2012-VFN Note (or
a beneficial interest therein) is no longer accurate, then it shall promptly so
notify NFC and the Depositor in writing.


Section 4.07    Consent to Amendments.    By its purchase and acceptance of a
Series 2012-VFN Note, each purchaser thereof shall be deemed to have consented
to the terms, provisions and limitations specified in Exhibit A to the Backup
Servicing Agreement (as defined in the Applicable Pooling and Servicing
Agreement) which will be applicable upon the appointment of the Backup Servicer
as Successor Servicer under the Applicable Pooling and Servicing Agreement.


Section 4.08    Electronic Communications.    Notwithstanding any provision in
the Indenture to the contrary, the Indenture Trustee agrees to accept and act
upon instructions or directions pursuant to the Indenture, this Indenture
Supplement and the Series 2012-VFN Notes sent by unsecured e-mail, pdf,
facsimile transmission or other similar unsecured electronic methods; provided,
however, that the Indenture Trustee shall have received an incumbency
certificate listing persons designated to give such instructions or directions
and containing specimen signatures of such designated persons, which such
incumbency certificate shall be amended and replaced whenever a person is to be
added or deleted from the listing. If the Issuing Entity elects to give the
Indenture Trustee e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Indenture Trustee in its discretion elects to act
upon such instructions, the Indenture Trustee’s understanding of such
instructions shall be deemed controlling. The Indenture Trustee shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Indenture Trustee’s reliance upon and compliance with such instructions
notwithstanding that such instructions conflict or are inconsistent with a
subsequent written instruction. The Issuing Entity agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Indenture Trustee, including without limitation the risk of
the Indenture Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.
* * * * *



























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Indenture Supplement to
be duly executed as of the day and year first above written.
NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II,
 
By:
DEUTSCHE BANK TRUST COMPANY DELAWARE, as Owner Trustee and not in its individual
capacity
 
 
By:
 
Name:
 
Title:
 
 
 
By:
 
Name:
 
Title:
 
 
 
THE BANK OF NEW YORK MELLON,CITIBANK, N.A., as Indenture Trustee and not in its
individual capacity
 
 
By:
 
Name:
 
Title:
 








--------------------------------------------------------------------------------





EXHIBIT A
FORM OF VARIABLE FUNDING NOTE, SERIES 2012-VFN
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES. THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT (A) (1) TO A PERSON THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS
NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION
OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE AND THE INDENTURE SUPPLEMENT,
(2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OTHER
THAN RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE AND THE INDENTURE SUPPLEMENT, OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT (HOWEVER, THERE IS NO
UNDERTAKING TO REGISTER THE NOTES UNDER ANY UNITED STATES FEDERAL OR STATE
SECURITIES LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION ON ANY FUTURE
DATE), AND (B) IN ACCORDANCE WITH THE SECURITIES ACT AND ALL APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. EACH PURCHASER AND TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE AND THE INDENTURE
SUPPLEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUING
ENTITY, THE INDENTURE TRUSTEE OR ANY INTERMEDIARY.
EACH HOLDER OF ATHIS NOTE WILL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER
(i) IT IS NOT ACQUIRING THEIS NOTE WITH THE ASSETS OF (A) AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO THE PROVISIONS OF TITLE I
OF ERISA, (B) A “PLAN” DESCRIBED IN SECTION 4975(e)(1) OF THE U.S. INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) THAT IS SUBJECT TO SECTION 4975 OF
THE CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON
OF INVESTMENT BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH ENTITY OR (D) ANY
OTHER PLAN THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO ERISA OR
SECTION 4975 OF THE CODE OR (ii) THE ACQUISITION AND HOLDING OF THEIS NOTE WILL
NOT GIVE RISE TO A NON‑EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY SUBSTANTIALLY SIMILAR
APPLICABLE LAW.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF COVENANTS AND AGREES THAT IT
SHALL NOT AT ANY TIME INSTITUTE AGAINST THE ISSUING ENTITY, NAVISTAR FINANCIAL
SECURITIES CORPORATION OR NAVISTAR FINANCIAL CORPORATION, OR THE NAVISTAR
FINANCIAL DEALER NOTE MASTER TRUST, OR JOIN IN ANY INSTITUTION AGAINST THE
ISSUING ENTITY, NAVISTAR FINANCIAL SECURITIES CORPORATION OR NAVISTAR FINANCIAL
CORPORATION OR THE NAVISTAR FINACIAL DEALER NOTE MASTER TRUST OF, ANY BANKRUPTCY
PROCEEDINGS UNDER ANY UNITED STATES FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW
IN CONNECTION WITH ANY OBLIGATIONS RELATING TO THE NOTES, THE INDENTURE OR THE
INDENTURE SUPPLEMENT.
THE HOLDER OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE, AND EACH HOLDER OF A
BENEFICIAL INTEREST IN THIS NOTE, BY THE ACQUISITION OF A BENEFICIAL INTEREST
THEREIN, AGREE TO TREAT THE NOTES AS INDEBTEDNESS FOR APPLICABLE FEDERAL, STATE,
AND LOCAL INCOME AND FRANCHISE TAX LAW AND FOR PURPOSES OF ANY OTHER TAX IMPOSED
ON OR MEASURED BY INCOME.





--------------------------------------------------------------------------------







No. R‑[__] REGISTERED
Commitment of $[____________]
or such other amount as is specified
in the Note Purchase Agreement





NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II
FLOATING RATE DEALER NOTE ASSET BACKED VARIABLE FUNDING NOTES, SERIES 2012-VFN
Evidencing the indebtedness of Navistar Financial Dealer Note Master Owner Trust
II, a statutory trust created under the laws of the State of Delaware (herein
referred to as the “Issuing Entity”), to [_____], as Managing Agent for the
[_______] Purchaser Group (as defined in the Note Purchase Agreement), due and
payable on the Legal Final Maturity Date or at such times and in such amounts
provided below or in the Indenture or Indenture Supplement. Interest shall
accrue on this Note as provided in the Indenture Supplement and the Note
Purchase Agreement. Such principal of and interest on this Note shall be paid in
the manner specified on the reverse hereof.
The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuing Entity
with respect to this Note shall be applied first to interest due and payable on
this Note as provided above and then to the unpaid principal of this Note.
This Note evidences the portion of the Incremental Fundings made by the Conduit
Purchaser or the Committed Purchaser in its Purchaser Group represented by the
Managing Agent that is from time to time outstanding under the Note Purchase
Agreement, dated as of August 29, 2012 (the “Note Purchase Agreement”), among
Navistar Financial Corporation, as servicer, Navistar Financial Securities
Corporation, as seller, Bank of America, National Association, as administrative
agent, and the various other parties thereto. The Holder hereof shall and is
hereby authorized to record on the grid attached to this Note (or at such
Holder’s option, in its internal books and records) the date and amount of each
Incremental Funding made by it (or its Purchaser Group), the amount of each
repayment of the principal amount represented by this Note and any reductions to
the Series 2012-VFN Outstanding Principal Amount of this Note made pursuant to
the Indenture Supplement; provided, however, that failure to make any such
recordation on the grid or records or any error in the grid or records shall not
adversely affect the Holder’s rights with respect to its interest in the assets
of the Issuing Entity and its right to receive Series 2012-VFN Monthly Interest
in respect of the outstanding principal amount of all Incremental Fundings made
by the Holder.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Note shall
not be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid for any purpose.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuing Entity has caused this instrument to be signed,
manually or in facsimile.


NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, as Issuing Entity
 
By:
DEUTSCHE BANK TRUST COMPANY DELAWARE, not in its individual capacity but solely
as Owner Trustee under the Trust Agreement
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
Date: ________, 20__

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION This is one of the Notes
designated above and referred to in the within‑mentioned Indenture.


THE BANK OF NEW YORK MELLON,CITIBANK, N.A., not in its individual capacity but
solely as Indenture Trustee
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
Date: ________, 20__








--------------------------------------------------------------------------------





[REVERSE OF NOTE]
This Series 2012-VFN Note is one of the Notes of a duly authorized issue of
Notes of the Issuing Entity, designated as its Floating Rate Dealer Note Asset
Backed Variable Funding Notes, Series 2012-VFN (herein called the “Notes”), all
issued under an Indenture dated as of November 2, 2011 (such Indenture, as
supplemented or amended, is herein called the “Indenture”), as supplemented by
an Indenture Supplement dated as of August 29, 2012 (the “Indenture
Supplement”), between the Issuing Entity and The Bank of New York
Mellon,Citibank, N.A., as Indenture Trustee (the “Indenture Trustee”, which term
includes any successor Indenture Trustee under the Indenture), to which
Indenture and Indenture Supplement reference is hereby made for a statement of
the respective rights and obligations thereunder of the Issuing Entity, the
Indenture Trustee and the Holders of the Notes. The Notes are subject to all
terms of the Indenture and the Indenture Supplement. All terms used in this Note
that are defined in the Indenture or the Indenture Supplement, each as
supplemented or amended, shall have the meanings assigned to them in or pursuant
to the Indenture or the Indenture Supplement, as so supplemented or amended.
Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that no recourse
may be taken, directly or indirectly, with respect to the obligations of the
Master Trust, the aster Trust Trustee, the Issuing Entity, the Owner Trustee or
the Indenture Trustee on the Notes or under the Indenture or any certificate or
other writing delivered in connection therewith, against (i) the Master Trust,
the aster Trust Trustee, the Indenture Trustee or the Owner Trustee in its
individual capacity, (ii) any owner of a beneficial interest in the Master
Trust, the aster Trust Trustee, the Issuing Entity, the Owner Trustee or the
Indenture Trustee, (iii) any partner, owner, beneficiary, agent, officer,
director or employee of the Master Trust, the aster Trust Trustee, the Issuing
Entity, the Indenture Trustee or the Owner Trustee in its individual capacity,
or (iv) any holder of a beneficial interest in the Master Trust, the aster Trust
Trustee, the Issuing Entity, the Owner Trustee or the Indenture Trustee or of
any successor or assign of the Master Trust, the aster Trust Trustee, the
Indenture Trustee or the Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.
Each Noteholder or Note Owner, by acceptance of a Note or, in the case of a Note
Owner, a beneficial interest in a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder shall not at any time
institute against Navistar Financial Securities Corporation, Navistar Financial
Corporation, the Master Trust or the Issuing Entity, or join in any institution
against Navistar Financial Securities Corporation, Navistar Financial
Corporation, the Master Trust or the Issuing Entity of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States Federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, the Indenture or the
Indenture Supplement.
Prior to the due presentment for registration of transfer of this Note, the
Issuing Entity, the Indenture Trustee and any agent of the Issuing Entity or the
Indenture Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note is
overdue, and neither the Issuing Entity, the Indenture Trustee nor any such
agent shall be affected by notice to the contrary.
Each Noteholder, by its acceptance of this Note, agrees to provide to the Person
from whom it receives payments on the Notes (including the Paying Agent) the
Noteholder Tax Identification Information and, upon request, to the extent FATCA
Withholding Tax is applicable, the Noteholder FATCA Information. In addition,
each Noteholder, by its acceptance of this Note, agrees that the Indenture
Trustee has the right to withhold any amounts of interest (properly withholdable
under law and without any corresponding gross-up) payable to a Noteholder or
holder of an interest in a Note that fails to comply with the requirements of
the preceding sentence.
THIS NOTE AND THE INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.
No reference herein to the Indenture or the Indenture Supplement and no
provision of this Note or of the Indenture or the Indenture Supplement shall
alter or impair the obligation of the Issuing Entity, which is absolute and
unconditional, to pay the principal of and interest on this Note at the times,
place, and rate, and in the coin or currency herein prescribed.





--------------------------------------------------------------------------------





ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee
___________________________
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name and address of assignee) __________________________________ the within
Note and all rights thereunder, and hereby irrevocably constitutes and appoints
attorney, to transfer said Note on the books kept for registration thereof, with
full power of substitution in the premises.


Dated:____________________________
_______________________________*
Signature Guaranteed





--------------------------------------------------------------------------------





INCREMENTAL FUNDING AND REPAYMENT


Initial Series 2012-VFN Outstanding Principal Balance
Incremental Funded Amount
Repayments of Principal
Series 2012-VFN Outstanding Principal Balance
Date / Incremental Funding Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT B
FORM OF MONTHLY SERVICER CERTIFICATE
NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II
SERIES 2012-VFN NOTES
Under the Series 2012-VFN Indenture Supplement, dated as of August 29, 2012 (the
“Indenture Supplement”), by and among the Navistar Financial Dealer Note Master
Owner Trust II (the “Issuing Entity”) and The Bank of New York Mellon, as
trustee (the “Indenture Trustee”), the information which is required to be
prepared with respect to the Distribution Date of _______ __, ____, the Transfer
Date of ________ ___,____ and with respect to the performance of the Issuing
Entity during the Due Period ended on ___________ ___,____ and the Interest
Period ended on ________ ____, _____ is set forth below. Certain of the
information is presented on the basis of an original principal amount of $1,000
per Note. Certain other information is presented based on the aggregate amounts
for the Issuing Entity as a whole. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Indenture
Supplement.
5
Series 2012-VFN Notes Information
0.0
5.1
Series 2012-VFN Nominal Liquidation Amount as of the Transfer Date (after giving
effect to the transactions set forth in Article III of the Series 2012-VFN
Indenture Supplement and to payments made on the Distribution Date).
0.0
 
Cumulative Reductions (Net of Reinstatements) of the Series 2012-VFN Nominal
Liquidation Amount, if any, as of the Transfer Date
0.0
5.2
Series 2012-VFN Collateral Amount as of the Transfer Date (after giving effect
to the transactions set forth in Article III of the Series 2012-VFN Indenture
Supplement and to payments made on the Distribution Date).
0.0
 
Series 2012-VFN Target Overcollateralization Amount, if any, as of the Transfer
Date
0.0
 
Cumulative Reductions (Net of Reinstatements) of the Series 2012-VFN
Overcollatncentralization Amount Deficiencyt, if any, as of the Transfer Date
0.0
5.4
Series 2012-VFN Noteholder Allocated Dealer Note Losses / (Recoveries) for the
Due Period


Series 2012-VFN Subordinated Seller’s Interest Allocated Dealer Note Losses /
(Recoveries) for the Due Period


Series 2012-VFN Allocated Dealer Note Losses / (Recoveries) for the Due Period
0.0




0.0




0.0






--------------------------------------------------------------------------------





5.5
Series 2012-VFN Noteholder Allocated Interest Amounts for the Due Period


Series 2012-VFN Subordinated Seller’s Interest Allocated Interest Amounts for
the Due Period


Series 2012-VFN Allocated Interest Amounts for the Due Period
0.0




0.0




0.0
5.6
Series 2012-VFN Noteholder Allocated Principal Amounts for the Due Period


Series 2012-VFN Subordinated Seller’s Interest Allocated Principal Amounts for
the Due Period


Series 2012-VFN Allocated Principal Amounts for the Due Period
0.0




0.0




0.0
5.7
Series 2012-VFN Noteholder Allocated Principal Amounts for the Due Period
[Reserved]
0.0
5.8
Series 2012-VFN Noteholder Available Interest Amounts with respect to the Due
Period


Series 2012-VFN Additional Available Interest Amounts with respect to the Due
Period


Series 2012-VFN Available Interest Amounts with respect to the Due Period
0.0




0.0




0.0
5.9
Series 2012-VFN Noteholder Available Principal Amounts with respect to the Due
Period


Series 2012-VFN Additional Available Principal Amounts with respect to the Due
Period


Series 2012-VFN Available Principal Amounts with respect to the Due Period
0.0




0.0




0.0
5.10
Shortfall in Series Available Principal Amounts, if any, for the Due Period
0.0






--------------------------------------------------------------------------------





5.11
Seller’s Interest for the Series 2012-VFN Notes for the Due Period
0.0
5.12
Shortfall in Series Available Interest Amounts, if any, for the Due Period
0.0
5.13
Unreimbursed reductions to the Series 2012-VFN Collateral Amount, if any, for
the Due Period
0.0
5.14
Nominal Liquidation Amount plus Accrued and Unpaid Interest as of the Transfer
Date
0.0
5.15
Series 2012-VFN Required Seller’s Interest as of the Distribution Date
0.0
5.16
Series Noteholder Variable Allocation Percentage for the Due Period


Series Seller’ Interest Variable Allocation Percentage for the Due Period 


Series Variable Allocation Percentage for the Due Period
0.0




0.0




0.0
5.17
Series Noteholder Fixed Allocation Percentage for the Due Period


Series Seller’ Interest Fixed Allocation Percentage for the Due Period


Series Fixed Allocation Percentage for the Due Period
0.0




0.0




0.0
5.18
Total amount to be distributed on the Series 2012-VFN Notes on the Distribution
Date
0.0
5.19
Total amount, if any, to be distributed on the Series 2012-VFN Notes on the
Distribution Date allocable to the Outstanding Principal Amount
0.0
5.20
Total amount to be distributed on the Series 2012-VFN Notes on the Distribution
Date allocable to interest on the Series 2012-VFN Notes
0.0
5.21.1
Series 2012-VFN Servicing Fee to be paid on the Distribution Date
0.0






--------------------------------------------------------------------------------





5.21.2
Series 2012-VFN Backup Servicing Expenses to be paid on the Distribution Date
0.0
5.21.3
Series 2012-VFN Backup Servicing Fee to be paid on the Distribution Date
0.0
5.22.1
Series 2012-VFN Investment Income
0.0
5.22.2
Series 2012-VFN Principal Funding Account investment income
0.0
5.22.3
Series 2012-VFN Interest Funding Account investment income
0.0
5.22.4
Series 2012-VFN Spread Account investment income
0.0
5.23
Series Excess Available Interest Amounts for the Due Period
0.0
5.24
Excess Available Interest Amounts for the Due Period allocated to other Series
of Notes
0.0
5.25
Excess Available Interest Amounts for the Due Period allocated to Series of
Investor Certificates
0.0
5.26
Excess Available Principal Collections allocated from other series of Notes to
Series 2012-VFN for the Due Period
0.0
5.27
Amount of Shared Principal Collections allocated to Series 2012-FN Collateral
Certificate for the Due Period


[Reserved]
0.0
5.28
Amount of Excess Available Principal Collections allocated to other Series of
Notes for the Due Period
0.0
5.29
Reimbursement Amount for the Series 2012-VFN Notes for the Due Period
0.0
5.30
Certain amounts and calculations referenced in the definition of Early
Redemption Event
See Exhibit “A”
6
Account Information
0.0
6.1
Series 2012-VFN Spread Account Balance as of the Distribution Date after giving
effect to all withdrawals and deposits made on such Distribution Date
0.0






--------------------------------------------------------------------------------





 
Series 2012-VFN Spread Account Required Amount, if any, as of the Distribution
Date after giving effect to all withdrawals and deposits made on such
Distribution Date


0.0
6.2
Series 2012-VFN Principal Funding Account Balance as of the Distribution Date
after giving effect to all withdrawals and deposits made on such Distribution
Date
0.0
6.3
Series 2012-VFN Interest Funding Account Balance as of the Distribution Date
after giving effect to all withdrawals and deposits made on such Distribution
Date
0.0
7
Notes Information
0.0
7.1
Outstanding Principal Amount as of the Distribution Date after giving effect to
the transactions made on such Distribution Date
0.0
7.2
Nominal Liquidation Amount as of the Distribution Date after giving effect to
the transactions made on such Distribution Date
0.0
7.3
Total amount to be distributed on the Notes on the Distribution Date
0.0
7.4
Total amount, if any, to be distributed on the Notes on the Distribution Date
allocable to the Outstanding Principal Amount
0.0
7.5
Total amount to be distributed on the Notes on the Distribution Date allocable
interest on the Notes
0.0
7.6
Monthly Interest for the Interest Period
0.0



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate this ___________ __, _____.


NAVISTAR FINANCIAL
CORPORATION, as Servicer


By:_____________________
Its:______________________





